—

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 1 of 61 PagelD 781
Case 1:20-cr-10111-RWZ Document1 Filed 01/27/20 Page1of1

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Massachusetts
United States of America )
Vv. )
CHARLES LIEBER ) Case No.
) 20-mj-2158-MBB
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ April 28, 2018 & January 10, 2019 _ in the county of Middlesex in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1001(a)(2) Making false statements to the agency of the United States Government

This criminal complaint is based on these facts:

See attached affidavit of FBI Special Agent Robert Plumb.

@& Continued on the attached sheet. / SAY

Complainant's signature

Rober FGI EB Special Agent
nai

Sworn to before me and signed in my presence.

Date: 01/27/2020

 

City and state: Boston, MA

 

BIE d name ond title

 

EXHIBIT 15

 

 

 

Exhibits p. 40

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 2 of 61 PagelD 782

AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

I, Robert Plumb, being sworn, depose and state as follows: .

1, I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been so employed since June 2016, Iam currently assigned to one of the FBI’s Counterintelligence
Squads in the Boston Field Office. My responsibilities include investigating violations of federal
criminal laws relating to espionage and theft of trade secrets, the mishandling of classified and
defense information, and export control laws. Previously, I was employed at the FBI as an
Intelligence Analyst. I worked in this capacity for six years. I have participated in numerous
investigations, during the course of which I have interviewed witnesses, conducted physical
surveillance, executed search warrants, and used other investigative techniques to secure relevant
information regarding various federal crimes.

2. I submit this affidavit in support of a Criminal Complaint charging Dr. Charles
Lieber (“LIEBER”) with making materially false, fictitious and fraudulent statements in a matter
within the jurisdiction of the Executive Branch of the United States, in violation of Title 18, United
States Code, Section 1001(a)(2). Specifically, based upon the evidence gathered thus far in this
ongoing investigation, I have probable cause to believe and do, in fact, believe that LIEBER made
materially false, fictitious and fraudulent statements regarding his participation in China’s ©
Thousand Talents Pian to the U.S. Department of Defense (“DoD”) on or about April 24, 2018. I
also have probable cause to believe and do, in fact, believe that, on or about January 10, 2019,
LIEBER made and caused to be made a series of materially false, fictitious and fraudulent
statements to the National Institutes of Health (“NIE”) about his involvement in the Thousand

Talents Plan and his affiliation with Wuhan University of Technology (“WUT”) in China. ©

Exhibits p. 41

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 3 of 61 PagelD 783

3. . Based on the evidence gathered to date, LIEBER was a “Strategic Scientist” at
WUT and a-contractual participant in China’s Thousand Talents Plan for significant periods
between at least 2012 and 2017. The terms of LIEBER’s Thousand Talents contract called for
LIEBER to be paid up to $50,000 per month in salary and approximately $150,000 per year for
living and personal expenses by WUT. LIEBER was also awarded more than $1.5 million by
WUT and the Chinese government to establish a research lab and conduct research at WUT.

4. — The information in this affidavit is based upon my training and experience, my
personal knowledge of this investigation, information conveyed to me by other law enforcement
agents and officials who assisted in the investigation, and the other sources of information
described herein. This affidavit is submitted for the limited purpose of establishing probable cause
’ to believe that LIEBER has committed the offenses described above. Accordingly, I have not
included each and every fact known to me and other law enforcement officers involved in this
investigation. I have set.forth only those facts that I believe are necessary to establish the requisite
probable cause.

FACTS SUPPORTING PROBABLE CAUSE
Background

5. LIEBER is a full-time faculty member and Chair of the Department of Chemistry
and Chemical Biology at Harvard University in Cambridge, Massachusetts. He has been affiliated
with Harvard since approximately 1991. According to LIEBER’s biography on Harvard’s website,
LIEBER’s primary area of expertise and research is nanoscience.

6. At all times relevant to this complaint, LIEBER served as the Principal Investigator
of the Lieber Research Group at Harvard University. According to its website, the Lieber Research

Group “is focused broadly on science and technology at the nanoscale, using novel synthesized

Exhibits p. 42

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 4 of 61 PagelD 784

building blocks to push scientific boundaries in diverse areas from biology/medicine to energy and
computing.” The Lieber Research Group’s website identifies its principal sponsors as NIH and
DoD, including the Office of Naval Research (“ONR”) and the Air Force Office of Scientific
Research (“AFOSR”). Based upon records maintained by NIH, DoD, and Harvard University, I
know that the Lieber Research Group has received more than $15,000,000 in grant funding from
NIH and DoD since 2008.

7. . Acomponent of the United States Department of Health and Human Services, NIH
is a government agency responsible for biomedical and public health research. The NIH conducts
its own scientific research through an intramural research program, and also provides major
biomedical research funding to non-NIH research facilities through an extramural research
program. Many of the non-NIH research facilities that receive funding through NIH’s extramural
research program are colleges and universities, including Harvard University.

8. In order to receive NIH funding, non-NIH research institutions must submit a
detailed application ‘describing, among other things: (a) the purpose and scope of the proposed
research; (b) the amount of funding requested; and (c) how the funding will be used. Both during
the application process and periodically after an award is made, the institution must also disclose
to NIH all foreign collaboration and foreign sources of research support, including, but not limited
to, research grants, cooperative agreements, contracts and/or institutional awards. Additionally,
NII requires research institutions to identify and disclose to NIH significant (typically greater than
$5,000) financial conflicts of interest by investigators (that is, the person or persons responsible
for the design, conducting the research, and publishing or reporting the research performed
pursuant to the grant), including those related to funds received from a foreign institution of higher

education or the government of another country. Although it is the research institution itself that

Exhibits p. 43

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 5 of 61 PagelID 785

submits the grant application and all other grant-related disclosures to NIH, the individual
investigator(s) must certify to the institution and NIH that the information contained in grant
applications, post-award submissions and all other grant-related filings is accurate and complete,
and also acknowledge that any false, fictitious or fraudulent statements or claims made to NIH
may subject the investigator to criminal, civil and/or administrative penalties,

9. WUT is a university located in Wuhan, China. It is considered a top-tier Chinese
university recognized for its studies of science and technology.

10. The “Chinese Talent Programs” refer collectively to various plans designed by the
Chinese Government to attract, recruit, and cultivate high-level scientific talent in furtherance of
China’s scientific development, economic prosperity, and national security. Implemented in 2008,
the “Thousand Talents Plan” is the most prominent Chinese talent recruitment plan designed by
the Chinese Government to incentivize individuals engaged in research and development in the
United States to transmit the knowledge and research they gain here to China in exchange for
salaries, research funding, lab space, honorary titles, and other incentives. The Thousand Talents
Plan is designed to lure both Chinese overseas talent and foreign experts to bring their knowledge
and experience to China. The so-called “World Recruitment Plan of Renowned Experts in China”
is part of the Thousand Talents Plan. The Chinese Talent programs have rewarded individuals for
stealing proprietary information and violating export controls. |

Lieber’s Affiliation with WUT and China’s Thousand Talents Plan

11. According to records maintained by Harvard University, LIEBER traveled to WUT
in mid-November 2011 ostensibly in order to participate in a Nano-Energy Materials Forum being
hosted by WUT. Just days before LIEBER’s trip, a professor at WUT (hereafter the “WUT

Professor”) emailed LIEBER a “Contract for Strategic Scientist’s Appointment” (hereafter the

Exhibits p. 44

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 6 of 61 PagelD 786

“Strategic Scientist Agreement”). He also informed LIEBER that LIEBER had been
recommended for the “The Recruitment Program of Global-Experts,” which I know to be part of
China’s Thousand Talents Plan. In subsequent communications on or about November 11, 2011,
both LIEBER and the WUT Professor acknowledged that LIEBER would sign the Strategic
Scientist Agreement at WUT on November 15, 2011.

12. According to the agreement, which was written in both Chinese and English,
LIEBER was appointed as a Strategic Scientist at WUT for five years from on or about November
15, 2011, until on or about November 14, 2016. LIEBER’s objectives and tasks under the

agreement were as follows:

Articlo'Two — Kniptoyment Objective and ‘Tasks for Party B
1. Make strategic, visionary and creative resentch proposals to guide the advancement
of disciplines or scientific research institutes to become first class disciplines ‘or scientific

rescareh institutes in China or the world, especially in frontier areas.
2. Supervise young teachers or receive them as visiting scholars, puiding or co-puiding

postyraduate students (including post-doctoral students), leading them to the intemational
forefront of related fields. jointly publishing academic papers in top international journals
fin the name of WUT, and WUT faculty or students as the first author) or publishing
high-level academic mondgraphs and guiding young teachers to win nativnal awards or

inNuential intemational academic awards.

3. Build up a Discipline Innovative ‘Team. introducing and cultivating high-level talents
tu be as yuilified as those of Ching’s 1000 Youny Tulents Plin, Distinguished Professors of
Chang Jiang Scholars and winners of National Science Fund for Distinguished Young
Scholars, . ;

4, Conduct national important (key) prajects or international cooperation projects that
meet China's national strategie development requirements or stand at the foretront of
international science and technology research tield.

§. Carry out international exchanges and cooperation, and host or jointly host prominent

international academic eanferences In the name of WUT.

13. According to the contract, WUT agreed to pay LIEBER $50,000 U.S. Dollars
(“USD”) per month, prorated according to LIEBER’s “actual work time” at WUT. WUT also

5
Exhibits p. 45

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 7 of 61 PagelD 787

agreed to provide LIEBER with round-trip, business-class airfare to and from WUT..: Finally, the
agreement alluded to LIEBER’s future involvement with China’s Thousand Talents Plan, and

allowed for seemingly greater monthly compensation to LIEBER in the future:

4. Once Party B gains a Chincse government-sponsored position through successful
application for various Chinese talent-related projects, Party A shall adjust its payment terms:
to ensure that Party B enjoys more benelits on the principle of taking the higher pay”, but

the same benefit terms will not be paid twice,

14. LIEBER retumed to Massachusetts from WUT on or about November 16, 2011.
Two days later, in an email to the WUT Professor, LIEBER wrote, “I very much appreciate.the °
effort that you put into making my visit a good one. [J also agree that it would productive, and
hope that we can push forward as per discussions to build up the joint laboratory to a truly world-

_ level facility.” Approximately one month later, on or about December 19, 2011, the WUT
Professor emailed portions of a proposed website for the “WUT-Harvard Joint Nano Key
Laboratory,” which, according to the website, was established in 2009. The website prominently

" featured LIEBER’s name, photogtaph and biographical information, and it identified him as the
“Laboratory Director.” In his email to LIEBER about the website, the WUT Professor noted that
“the Chinese version [of the website] will be made after your approval for [sic] the English
version.”

15. Onor about April 5, 2012; approximately five months after executing the Strategic
Scientist Agreement.with WUT, the WUT Professor wrote an email to LIEBER informing him
that he had been selected to participate in China’s Thousand Talents Plan. At that time, LIEBER’s
selection entailed awards by WUT and the Chinese Government of approximately $158,000 USD
in “personal benefits” and nearly $800,000 USD in “research funding.” Specifically, the WUT

Professor wrote,

Exhibits p. 46

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 8 of 61 PagelD 788

I am very happy to let you know that, in the World Recruitment

’ Plan of renowned experts in China (also called as one thousand plan
of foreign experts), you have been approved and awarded as invited:
strategic foreign expert by Chinese government because of your
world-leading achievements, the good collaboration basis
between you and WUT, and your great contribution to national
academic exchange between China and USA. You are provided
with personal benefit of one million RMB (~158,800 USD), a
research funding of 5 million RMB (~794,000 USD) for
development of WUT-Harvard joint nano key lab and collaboration

_tesearch This plan is the highest plan/program for famous foreign
scientists in Chinese scientific field and only 40 famous experts
from the world were awarded. (Emphasis original.)

16. Nearly three months later, on or about June 27, 2012, the WUT Professor shared
with LIEBER a contract titled “Employment Contract of ‘One Thousand Talent’ High Level
Foreign Expert” between LIEBER and WUT (hereafter the “Thousand Talents Agreement”). ‘The
WUT Professor asked for LIEBER’s “ideas/comments/suggestions” within “one week when your
schedule allows (of course, the sooner the better).” The first page of the agreement appeared as

follows:

Exhibits p. 47
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 9 of 61 PagelD 789

“FATA” BEKIBSARLECAR
EMPLOYMENT CONTRACT of
“ONE THOUSAND TALENT” HIGH LEVEL FORTIGN EXPERT

BMED : BIAS ( {HERI )
RB! FATE BRANES R, RRA AE
Charles M. Lieber f= ( M#KZA )
Employer ( Party A ): Wuhan Universily of Technology
Employee (Party B )* One Thousand Talent” high level foreign expert. professor
Charles M Lieber from Harvard University, USA.

ARE FATA" BERRI SRB MASE , RRA
MENS ERE , PRPEARANEHRAMEBPARRARE ,
BRSPSOR , UAE.

Both sides, in line with the principles of lepality, fairness, equality, and mutual
agreement, to ensure the implementation of “One Thousand Talent" high level forcign
expert plan, and to guarantce the legal rights and obligations of both sides, on the
basis of Chinese laws and rules concerned, agree to sign this contract.

B® Re

“ FATM SRRABSRAWMEKBMASs, RARAS
VW2ABee, BE, ARORA, RERESRIIRH , FT
ESTA. |

1. Duration of the Contract

The term of this contract will be 3 years since the date of signature. Both parties
can sign the new contract through consultation and mutual consent after the contract is

upon expiration with the permission of superior authorities department.

17, | The Thousand Talents Agreement was effective for three years “from the date of
signature.” Among other things, the agreement obligated LIEBER to conduct scientific research;
to “publish high-level articles in the renowned and important international academic journals in
the name of Wuhan University of Technology;” to assemble a research team with “strong ability
of [sic] research and innovation” in LIEBER’s field of expertise; to “guide 1-2 distinguished young
scholars and 3-4 doctoral students ... and help them publish systematic articles in the international

8
Exhibits p. 48

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 10 of 61 PagelD 790

renowned journals;” to “organize 1-2 predominant influencing international conferences in his
field in the name of Wuhan University of Technology;” and “invite 1-3 international top scientists
to work in the lab as visiting scholars.” The agreement also required LIEBER to work at or for
WUT “not less than nine months a year” by “declaring international cooperation projects,
cultivating young teachers and Ph.D. students, organizing international conference(s], applying for
patents and publishing articles in the name of’ WUT. |
18. In exchange for his work for and on behalf of WUT, WUT agreed to pay LIEBER
$50,000 USD per month, and living expenses of up to 1,000,000 Chinese Yuan (based on 2012 -
exchange rates, approximately $158,000 USD) to be paid over the three-year term of the contract.
The contract also allocated 11,000,000 Chinese Yuan (or roughly $1.74 million USD based on
| 2012 exchange rates) for the joint Harvard-WUT Nano Key Lab and related research. The
following portion of the contract documented those financial terms. WUT is referred to as “Party

A,” while LIEBER is referred to as “Party B.”

Exhibits p. 49
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 11 of 61 PagelID 791

=. FEMS

1. RAAF ZCEMASARSARAL,

2. AZABRAP LEM ERT

(1) PARR BIE: PHRZAHBRA CHRHPERRB
Rio

QSHREBBR : BHA, FHA CHR 1000 AAAS
BR ( RPARRRIAR 500 77), HRA TORRENS,
SIMADARHWREB ; KSRAPHSH , ZHSRGWSTE
RAKE.

(3) PBA RBIS SEE : RIS IRZ BASES CAMBS REM , HB
FRA 100 AMAA BRER , ERATHRAARANLA. RR
AG, AMRCGRAMERS ; BRA AA RB, CARA.

(4)ESGRE : FREER A 5 WRI ( BAIAE ), RRA
Wits ; 2S 100 ATARM MERI (2H), SHER
x.

HACHHSEL, SLALPAANSRGASAS ABR
+, ARAPHER, CHERHARABE.

3. AZHRERARA SHMENLEARRESMREHRA
KRARARH

2. Party A’s Obligations
{1}. Party A shall cespect Party B's legal rights
2) Party A shall provide Party B with necessary working and living conditions:
a. working and lab conditions: Party A shall provide Party B with working and lab
_ conditions according to Party B’s requirement
b, scientific research funding: Party A shall provide Party B ten million Chinese Yuan
(10,000,000 RMB) including five million RMB froin national fund during the tenn of
this contract 10 the construction of new direction and infrastructure construction,
equipments and instruments purchasing. This amount of money shall be managed by
Party A, and Party 1 can use it after discussing with the co-professor from Party A.
c, falent i2am construction condition: Party A shall consimiet alent team according to
Party B’s requirement und provide one million Chinese Yuan (1,000,000 RMB) us the
funds of talent team construction each year. The funds shall be mainly used as the
payment, accommodation, and travel expense of Party B and the team members, This
amount of moncy shail be managed by Party A, and Party B van use it.
d. payment and living conditions: Party A shall provide Party B with fifty thousand
U.S. Dollars ($ 50,000) per month (before ux), paid according to his working time in
Wuhan University of Technology. Party A shall provide Purty B with one million
Chinese Yuan (1,000,000RMB) {after tax) as living allowance which will be paid 1/3 a
year for three years.

10
Exhibits p. 50
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 12 of 61 PagelD 792

‘19. In a subsequent email to LIEBER dated July 10, 2012, the WUT Professor told
LIEBER that WUT’s president had signed the “1000 plan agreement” and that executed copies of
the agreement had been mailed to LIEBER in Massachusetts for his signature. In an email dated”
on or about July 21, 2012, the WUT Professor informed LIEBER that WUT had received copies
of the Thousand Talents Agreement signed by LIEBER.

20. After signing the Thousand Talents Agreement, LIEBER returned to WUT in
November 2012. LIEBER’s travel expenses to and from Wuhan were paid by WUT. Prior to this
trip, arrangements were made to pay LIEBER his salary and living expenses as specified in the
Thousand Talents Agreement. For example, in an email dated on or about October 26, 2012, a
WUT employee (hereafter the “WUT Employee”) wrote to LIEBER:

Before your visit, I would like to talk about one detail in the
implementation of the contract of “one thousand talent” high level

_ foreign expert between you and our university. According to the
article concerning the payment and living conditions, I want to know
the way you prefer to be paid so that everything can be prepared
before your coming. I would like to provide two options for you to
choose if you do not mind. Option one. I help you open a new bank
account in the Chinese Bank named [redacted]. The payment will
be put into your account and you can get the payment from the
branch of [redacted] in your country. Option Two. I can prepare
the payment in cash.

21. Less than three months later, on or about January 10, 2013, the WUT Professor
emailed LIEBER an agreement titled “Academic Cooperative Agreement between Harvard
University, USA and Wuhan University of Technology, P.R. China.” The stated purpose of the
agreement, which had a five-year effective term, was to “carry out advanced research and
development of nanowire-based lithium ion batteries with high performance for electric vehicles.”

Apart from its stated objective, the agreement provided for a “cooperative research program”

whereby researchers from WUT would “visit Department of Chemistry and Chemical Biology of

11 ;
Exhibits p. 51
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 13 of 61 PagelD 793

Harvard University for two months each year.” Without consulting any Harvard officials, LIEBER
signed the agreement on Harvard’s behalf and returned the executed copies to the WUT Professor
on or about January 11, 2013. I understand from conversations with Harvard’s representatives that
LIEBER did not have the authority to execute this contract on behalf of Harvard..

22. One year later, LIEBER continued to work closely with — and continued to receive

. compensation from — WUT. For example, on or about January 18, 2014, LIEBER wrote to the
WUT Professor and another person affiliated with WUT that he would accept a WUT graduate
student (hereinafter the “Graduate Student”) as a long-term “WUT-HU joint Ph.D. student”
provided that WUT “support all of [the Graduate Student’s] salary and research costs while
working in my lab.” In the same communication, LIEBER discussed an upcoming visit to WUT .
in February 2014, and he made specific demands regarding the payment of his salary:

| I would like to receive ~1/2 of salary (for the current period) in US

_ dollars, with the remainder deposited into the bank account that was

set-up. The ~00 that I promised to pay for the party following Lin
Xu’s Ph.D. defense in April, can be deduced from either 1/2.

23. In June of 2014, LIEBER continued to discuss his compensation under the
Thousand Talents Agreement with WUT. In an email to the WUT Employee dated June 16, 2014,
LIEBER asked to maintain his bank account “the way it has been for now” and he reiterated his
earlier request that half of his salary be deposited into his Chinese bank account and the other half
be paid to him in cash when he next visited WUT. LIEBER further stated, “I think this is close to
what [we] have done in [the] past.”

24. In late January 2015, LIEBER outlined his ongoing relationship with WUT,

‘confirming that he intended to visit WUT “several” times per year or “perhaps slightly more in the
next couple years as we try to build up the nano-bio part of the lab;” that he would be available for

“electronic communication on a very regular basis with students (email, telephone, skype) so that

12
Exhibits p. 52
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 14 of 61 PagelD 794

they obtain full input from me as an advisor;” and that “students visiting [from WUT] for periods
at Harvard would have [the] same access as normal Harvard graduate students.”

25. Around the same time, independent of LIEBER, Harvard administrators learned for
the first time of the WUT-Harvard Joint Nano Key Laboratory at WUT, including the fact that
LIEBER was the director of the lab. Harvard officials confronted LIEBER about the joint lab, and
informed him that the improper use of Harvard’s name and logo — orchestrated by LIEBER
without Harvard’s consent — violated University policy. In response, LIEBER falsely told
Harvard officials that he was involved in collaborative research with WUT for “mutual scientific
interaction,” but that WUT was using Harvard’s name and logo without his knowledge or consent.

26. On or about February 3, 2015, LIEBER emailed the WUT Professor and told him
that WUT must cease using Harvard’s name, stating, “Our agreement for research collaboration is
between you/Wuhan University of Technology (WUT) and me, and does not constitute an
agreement with Harvard University.” (Emphasis original.) Subsequent emails suggest that
LIEBER took additional steps to try and distance himself — at least publically — from WUT in
the wake of Harvard’s discovery of the joint Harvard-WUT nano lab. These included cancelling
a trip to WUT in June 2015 and advising a postdoctoral fellow at the Lieber Research Group to
continue her work in LIEBER’s lab rather than starting a position at WUT.

27. Nevertheless, LIEBER’s Thousand Talents Agreement and the earlier Strategic
Scientist Agreement (which, according to their terms, expired in July 2015 and November 2016,
respectively) appear to have remained in place well after January 2015. For example, in an email
dated February 13, 2015, LIEBER told the WUT Professor that he would continue his review of a
manuscript written by WUT researchers. In the same email, LIEBER also said that he “may be in

touch with regards to several issues relating to my appointment/salary/funding @ WUT....”

13
Exhibits p. 53

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 15 of 61 PagelD 795

Although it is unclear what precise “issues” LIEBER was referring to, at a minimum, this email
shows that LIEBER continued to be paid by WUT after January 2015.

. 28. In an email dated November 26, 2015, the WUT Professor thanked LIEBER “for
all you have done for our university and me!” The WUT Professor also told LIEBER that WUT
had “put your salary in your ... [bank] card and we will help you change the cash for you when
youcometo Wuhan.” The fact that WUT continued to pay LIEBER’s salary in late 2015 indicates
to me that LIEBER, in fact, continued to work for, and with, WUT throughout 2015.

29. The payment of salary to LIEBER by WUT appears to have continued into 2017.
In an email dated January 17, 2017, the WUT Professor sent the following message to LIEBER:

During our last meeting you mentioned the tour of Bejing in the end

of Feb. or early March. President [of WUT]..., I-and all faculties

and students in our Joint Nano Lab would like to invite you to visit

WUT and our Joint Nano Lab. If your schedule is available, we

_ would like to take this chance to express our everlasting gratitude to

your great support for our university and me! Our university has put

your salary in your ... [bank] card and we will help you change the

cash for you when you come to Wuhan. Our university will cover

your first-class flight ticket and accomadation [sic] like before. We

would like to know your idea. With my best regards and thank you

very much for your strong support again.

By this point, according to their express terms, LIEBER’s Strategic Scientist and Thousand Talents

Agreements with WUT had expired. Insofar as it discusses the payment of additional salary to

LIEBER in January 2017, this email is evidence that LIEBER may have executed a new agreement |

with WUT at some point in either late 2016 or early 2017.
Lieber’s False Statements to DoD
30. Since 2009, LIEBER has been the principal investigator associated with at least six

research grants funded by various DoD entities, including ONR and AFOSR. The total value of

14
Exhibits p. 54
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 16 of 61 PagelD 796

these grants exceeded $8 million. As of April 2018, LIEBER was the principal investigator
associated with three active DoD grants.

31. On April 24, 2018, DoD investigators interviewed-LIEBER about his active grants
and whether LIEBER had appropriately disclosed foreign research collaboration to DoD. During
the interview, which took place at LIEBER’s lab on the Harvard Campus, LIEBER said that he
was familiar with China’s Thousand Talent’s Plan, but that he had never been asked to participate
in the program. Although LIEBER stated that he was never asked to participate in the Thousand
Talents Program, he also told DoD investigators that he “wasn’t sure” how China categorized him.
I believe these statements were false because, as described above, WUT expressly asked LIEBER
on numerous occasions in 2012 to participate in the Thousand Talents Program and to sign a
Thousand: Talents Agreement with WUT. Moreover, based upon the email correspondence
described above that I have reviewed, LIEBER did sign a three-year Thousand Talents Agreement
with WUT on or about July 21, 2012, and was paid by WUT over the course of several years
pursuant to that agreement. The agreement that LIEBER. signed was titled “Employment Contract
of ‘One Thousand Talent’ High Level Foreign Expert” and it referred to LIEBER as a “One
Thousand Talent.” | |

32. On April 26, 2018, two days after his interview with DoD, LIEBER emailed a
research associate affiliated with the Lieber Research Group the following message: .

Can you also provide me with the link/info to CAS webpage where
I am listed as directing (?) that lab at Wuhan? I lost a lot of sleep
worrying about all of these things last night and want to start taking
steps to correct sooner than later. I will be careful about what I
discuss with Harvard University, and none of this will be shared
with government investigators at this time.

I believe that “CAS” refers to the China Academy of Sciences, which I know to be a top Chinese

research institute. According to Harvard University’s website, LIEBER was elected to the CAS

15
Exhibits p. 55
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 17 of 61 PagelD 797

in December 2015. At a minimum, this email demonstrates that LIEBER withheld information
from “government investigators” about his relationship with WUT. Given the timing of this email
_ two days after his interview with DoD — I believe LIEBER was referring specifically to the
DoD investigators, ,

Lieber’s Faise Statements to NED

33. Tam aware that LIEBER was the principal investigator associated with at least three
NIH-funded research grants awarded to Harvard University since 2008. The total value of those
grants exceeded $10 million. Two of those grants were being actively funded by NIJH as of
November 2018.

34, On or about November 15, 2018, NIH inquired of Harvard about whether LIEBER.
and/or Harvard had failed to disclose LIEBER’s then-suspected relationship with WUT and |
China’s Thousand Talents Plan. In order to respond to NIJH’s inquiry, Harvard interviewed
LIEBER about his foreign affiliations generally, and any connection he might have to WUT in
particular. Based upon information provided by LIEBER during that interview, Harvard submitted
a detailed written response to NIH on or about January 10, 2019. I believe that LIEBER caused
Harvard to make materially false and misleading statements about his connection to WUT and the
Thousand Talents Plan in that written submission.

35. Specifically, LIEBER caused Harvard to tell NIH that LIEBER “had no formal
association with WUT” after 2012, but that “WUT continued to falsely exaggerate” LIEBER’s
involvement with WUT in subsequent years. This statement was false because, as described
above, LIEBER maintained a formal, collaborative relationship with WUT between at least 2012
and 2017 that included the Visiting Scientist Agreement, the Thousand Talents Agreement, an —

Academic Cooperative Agreement between Harvard and WUT, and possibly other agreements.

16
. Exhibits p. 56
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 18 of 61 PagelD 798

36.. LIEBER also caused Harvard to tell NIH that LIEBER “is not and has never been
a participant in” China’s Thousand Talents Plan. This statement was also false because LIEBER
did, in fact, sign a three-year Thousand Talents Agreement with WUT on or about July 21, 2012.

CONCLUSION

37. Based on the forgoing facts, and on my experience, training and discussions with
other individuals involved in this investigation, I believe that probable cause exists to conclude
that on or about April 24, 2018, LIEBER knowingly and willfully made materially false, fictitious
and fraudulent statements to DoD in violation of 18 U.S.C. § 1001(a)(2). In addition, I believe
that probabie cause exists to conclude that on or about January 10,2019, LIEBER made and caused
to be made a series of materially false, fictitious and fraudulent statements to NIH, also in violation

in 18 U.S.C. § 1001(a)(2).

 

Robert Plumb
Special Agent, FBI -

Sworn and subscribed before me this day of January 2020.

 

MARIANNE B. BOWLER
UNITED STATES MAGISTRATE JUDGE

17 -
Exhibits p. 57

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 19 of 61 PagelD 799

UNITED STATES DISTRICT COURT |
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
YANQING YE,

Defendant

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Criminal No. -
Violations:

Count One: Visa Fraud 3
(18 U.S.C. § 1546)

Count Two: Making False Statements
(18 U.S.C. § 1001(a)(2))

Count Three: Acting as an Agent of a
Foreign Government
(18 U.S.C. § 951)

Count Four: Conspiracy

(18 U.S.C. § 371) :

INDICTMENT

At all times relevant to this indictment:

General Allegations

A. The People’s Republic of China and its. Military

1. The People’s Republic of China (“PRC”) is a “foreign government” as that term

is defined under 28 C.F.R. § 73.1(b). The People’s Liberation Army (“PLA”) is the military arm

of the Chinese Communist Party (“CCP”) and the armed forces of the PRC. The PLA is

composed of six services and support forces: the PLA Army; PLA Navy; PLA Air Force; PLA

Rocket Force; PLA Strategic Support Force; and the PLA Joint Logistics Support Force. The

Central Military Commission (“CMC”) controls the PLA. The PLA uses three schools (the

Academy of Military Science, National Defense University, and National University of Defense

Technology) to formulate military strategy, research and advance its military capabilities and

Exhibits p. 58
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 20 of 61 PagelD 800

weapons systems, and train its armed forces. Professors-at these schools also serve as military
officers and leaders of the PLA.

2. National University of Defense Technology (“NUDT”) is a top military academy

directed by China’s CMC. It was founded in 1953 by the Harbin’s Military Engineering

Institute PLA. NUDT is involved in national defense research for the PLA and responsible for
modernizing the PRC’s armed forces and designing advanced weapons. NUDT is also
responsible for training advanced scientific and engineering personnel, commanding personnel,
and senior leadership in the PLA.
B. The Defendant and Her Conspirators

3. YANQING YE (“YE”) is a Chinese national, a female member of the PLA, and
member of the CCP. At all times relevant to the Indictment, YE was a Lieutenant in the PLA
and was being directed by senior leaders of the PLA while conducting research at Boston
University pursuant to a J-1 non-immigrant visa.

4. ~ Co-conspirator A was, at all relevant times, YE’s supervisor as well as a Colonel
in the PLA and full professor at NUDT. |

5. Co-conspirator B was, at all relevant times, an Assistant Professor in Management
Science and Engineering at NUDT and a member of the PLA who according to YE had the rank
“of less than Colonel.” YE was aware that Co-conspirator B had worked.on military research
projects regarding rocket launchers.

6. Co-conspirator c was, at all relevant times, an Assistant Professor in NUDT’s .

College of Information Systems and Management.

Exhibits p. 59

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 21 of 61 PagelD 801

7. YE applied for, and obtained a, J-1 non-immigrant visa to conduct research in the
Department of Physics, Chemistry, and Biomedical Engineering, Center of Polymer Studies, at _
Boston University. YE’s research and studies in the United States at Boston University were
funded by the Chinese Scholarship Council (“CSC”). The CSC was established in 1996 as a
non-profit institution affiliated with the PRC’s Ministry of Education. The CSC is responsible for
the enrollment and administration of Chinese Government Scholarship programs and provides
funding for both undergraduate and graduate students, as well as post-doctoral visiting scholars,
to Chinese citizens wishing to study abroad and to foreign citizens wishing to study in China.
CSC is financed mainly by the state’s special appropriations or scholarship programs.

8. On or about August 4, 2017, YE electronically signed her visa application and
certified that all of her answers on the form were true and correct when, in fact, she
misrepresented her foreign military service to gain entry to the United States. In her visa

_ application, YE described her foreign military service as follows:

Name of Country/Region: CHINA

Branch of Service: CIVIL SERVICE

Rank/Position: STUDENT
Military Specialty: NUDT [National University of Defense Technology]

Date of Service

From: 01 September 2009

Date of Service

To: 31 July 2017
This description was false as YE’s foreign military service did not end on July 31, 2017, as she
represented to the U.S. Government. Nor was her rank only that of a “student” in NUDT. To

the contrary, YE was in fact a Lieutenant in the PLA and continued to work as a Lieutenant in

Exhibits p. 60
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 22 of 61 PagelD 802

the PLA while studying and conducting research in the United States from in or about October
2017 to in or about April 2019. As described below, YE was tasked with numerous assignments
from PLA officers while she was in the United States such as conducting research, assessing |
US. military websites, and sending U.S. documents and information to China, which YE
completed by masking her affiliation to the PLA. YE also lied on her visa application when she
answered “No” to the question: “Do you seek to engage in espionage, sabotage, export control
violations, or any other illegal activity while in the United States?” Based upon YE’s false
representations, on or about September 5, 2017, the U.S. Department of State approved YE’s
DS-160 application. On or about October 14, 2017, YE gained entry into the United States using
her visa that she knew had been procured through fraud and making false statements, in violation |
of 18 U.S.C. § 1546.
D. YE Makes False Statements to U.S. Law Enforcement

9. On or about April 20, 2019, officers of Customs and Border Protection along with
a Special Agent of the FBI conducted an interview of YE at Boston Logan International Airport.
During this interview, YE stated, among other things, that Co-conspirator A was her Chinese
_ advisor-and a “full professor” at NUDT and he held the military rank of “Colonel.” YE falsely
claimed that she had minimal contact with Co-conspirator A, and that Co-conspirator A did not
provide much oversight of her research projects. She further falsely denied participating in any
of Co-conspirator A’s military projects. Yet, based upon records found on YE’s electronic
devices pursuant to a border search, at the instruction of Co-conspirator A, YE had accessed U.S.
military websites, researched U.S. military projects, and compiled information for the PLA on .

two U.S. persons with expertise in robotics and computer science.

4

Exhibits p. 64

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 23 of 61 PagelID 803

10. During the April 20, 2019 interview, YE also denied having any involvement in
Co-conspirator B’s research. YE described Co-conspirator B as an Assistant Professor of NUDT
who held a military rank of “less than colonel.” She also claimed that she had no recent
communications with him when, in fact, she had numerous WeChat conversations with Co-
conspirator B in 2018 and 2019. Indeed, according to a January 2019 WeChat conversation
between YE and Co-conspirator B, they were collaborating on a research paper that was focused
on a risk assessment model designed to assist the PLA in deciphering data for military
applications. On or about April 11, 2019, Co-conspirator B sent YE a message in Chinese that
has ‘been translated into English that states: “See if [we can] find projects in risk analysis and

policy sponsored by the US military by searching risk + US military directly.” YE also provided

 

Co-conspirator B her Boston University VPN login, including her username and password so
Co-conspirator B could log into YE’s account.

11. Lastly, during this interview, YE stated that she held the rank of Lieutenant in the
PLA and admitted she was a member of the CCP. She planned to return to the PRC and
complete her PhD at NUDT under the advisement of Co-conspirator A. YE indicated that part of
her undergraduate studies at NUDT included classification training and students at NUDT
worked on classified projects,
E. YE Acted as an Agent of the PRC without Notification to the Attorney General

12. _ Indirect violation of the terms of her J-1 visa, while in the United States, YE had
extensive communications with several senior PLA officers and she continued to work as a PLA
Lieutenant. YE was tasked by senior PLA officers, completed those taskings, conducted
research on the U.S. military for the PLA, collaborated with Co-conspirator B on research

5.

_ Exhibits p. 62
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 24 of 61 PagelD 804

projects that had potential military applications, and lied about her engagement with PLA
officers when directly questioned about them. YE acted as an agent for the Chinese government,

yet she never notified the Attorney General as required for agents working for a foreign

government.

- Exhibits p. 63

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 25 of 61 PagelD 805

COUNT ONE
Visa Fraud.
(18 U.S.C. § 1546(a))

The Grand Jury charges:

13. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

14.. The conduct alleged in this Count occurred outside the jurisdiction of any
particular State or district and within the venue of the United States District Court for the District
of Massachusetts, as provided in 18 U.S.C. § 3238, |

15. | Onor about August 4, 2017, in the People’s Republic of China, the defendant

YANQING YE, |
did knowingly subscribe as true, under penalty of perjury (28 U.S.C. § 1746), a false statement
with respect to a material fact in an application, to wit, in response to the question: “Have you
ever served in the military?” on the Form DS-160, Application for Immigrant Visa and Alien
Registration, YE responded that she only had attained the rank of “student” at NUDT and her
period of service to Chinese military ended on July 31, 2017, which statement the defendant then

and there knew was false.

All in violation of Title 18, United States Code, Section 1546(a).

Exhibits p. 64
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 26 of 61 PagelID 806

COUNT TWO
False Statements
(18 U.S.C. § 1001)
The Grand Jury further charges:
16. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
17. On or about April 20, 2019, in the District of Massachusetts, the defendant
YANQING YE,
in a matter within the jurisdiction of the executive branch of the Government of the United
States, did knowingly and willfully make a materially false, fictitious and fraudulent statement
and representation, which YE then knew to be false during an interview conducted by CBP

officers and a FBI Special Agent.

All in violation of Title 18, United States Code, Section 1001(a)(2).

Exhibits p. 65
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 27 of 61 PagelD 807

COUNT THREE
Acting in the United States as an Illegal Agent of a Foreign Government
(18 U.S.C. § 951)
The Grand Jury further charges:

- 18. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

19. Beginning on a date unknown to the Grand Jury, but no later than in or about
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere,

“YANQING YE,
defendant herein, did knowingly act in the United States as an agent of a foreign government, to
wit: the People’s Republic of China, without prior notification to the Attorney General of the

United States as required by law.

All in violation of Title 18, United States Code, Section 951(a).

}

Exhibits p. 66
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 28 of 61 PagelD 808

COUNT FOUR
Conspiracy -
(18 U.S.C. § 371)
The Grand Jury farther charges: .
20. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

21, - Beginning on a date unknown to the Grand Jury, but no later than in or about
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere, the defendant

YANOQING YE,
did knowingly and willfully conspire with others known and unknown to the Grand Jury to
commit an offense against the United States, to wit, 18 U.S.C. § 951, that is, to knowingly act in
the United States as an agent of a foreign government, the PRC, without prior notification to the
Attorney General as required by law, in violation of 18 U.S.C § 371.
OVERT ACTS
21. In furtherance of the conspiracy, and to effect its objects, the defendant and her
co-conspirators committed overt acts, including but not limited to, the following: |
a. On or about August 4, 2017, YE lied on the Form DS-160, Application for
- Immigrant Visa and Alien Registration, about her military rank in the PLA, position in the PLA,
and the end date of her service. She made these statements to fraudulently obtain a J-1 visa so as
to gain entry into the United States and operate within the United States under the direction and

control of her senior leaders in the PLA.

10

Exhibits p. 67
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 29 of 61 PageID 809

b. On or about March 15, 2018, YE sent instructions to Co-conspirator B in Chinese
via WeChat on how to access Boston University’s document database using her Boston
University VPN login information (username and password) thereby giving Co-Conspirator B
the ability to log into Boston University posing as YE.

c. Beginning in or about January 2019, Co-conspirator B and YE collaborated on a
research paper that was focused on a risk assessment model designed to assist in deciphering
data for military applications. As part of this research project, among other things, on or about
April 11, 2019, Co-conspirator B advised YE via WeChat: “See if [we can] find projects in risk
analysis and policy research sponsored by the US military by searching risk + US military
directly.” In-response, later on April 11, 2019, YE responded via WeChat that she would ,
conduct this research.

d. On or about April 6, 2019, Co-conspirator A instructed YE via WeChat to
research:a U.S. professor at the Naval Postgraduate School at Monterey, California whose work .
focused on computer security, digital forensics, and computer and software engineering and
prepare a summary of his biography for him. Co-conspirator A advised Ye: “Compile the
information into a file, then send it to me please.” YE responded: “Sure Teacher [Co-conspirator
A]. Please go to bed now. I will start to work on it immediately.” Approximately, six hours
later, YE sent Co-conspirator A three documents: (1) a Word document that she prepared
summarizing the professor’s biography; (2) the professor’s curriculum vitae from the school’s
website; and (3) a list of his published articles.

€. On or about April 11, 2019, Co-conspirator Cc requested YE via WeChat to
download a pdf file from a U.S. navy website —

il

Exhibits p. 68
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 30 of 61 PagelD 810

www.public.navy.mil/surfor/Documents/Surface_Forces_Strategy.pdf. YE did as she was
instructed and sent Co-Conspirator C this document via WeChat. In response, Co-conspirator C
stated: “Now a days, we can’t connect to a link with mil top level domain from China... This is

’ probably American taking precautions against us.” YE agreed with these statements and
revealed that when she has been searching for information recently, “sometimes I have to use the
IP of the university to enter certain websites.”

f. On or about April 15, 2019, Co-conspirator A sent YE requests via WeChat to
access the U.S. navy website — www.onr.navy.mil and “check if it has a list of projects.” Later
that same day, Co-conspirator A also requested YE to access the U.S. army website —
www.arl.army.mil and review the contents of that website for him.

g. On or about April 16, 2019, Co-conspirator A instructed YE via WeChat to
conduct research and compile information on a Professor of Electrical and Computer
Engineering at University of Texas at San Antonio. This professor’s research focused on system ©
of systems technology and intelligent robotics. As instructed, YE compiled the information Co-

conspirator A requested and sent it to Co-conspirator A via WeChat on or about April 16, 2019.

All in violation of Title 18, United States Code, Section 371.

12

Exhibits p. 69
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 31 of 61 PagelD 811

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal Now! OG L/ OO O ~

Violations:

UNITED STATES OF AMERICA

Vv.
Count One: Smuggling Goods From
ZAOSONG ZHENG, the United States
, (18 U.S.C. § 554)

Defendant

Count Two: False Statements
(18 U.S.C. § 1001(a)(2))

INDICTMENT
General Allegations:
A. The Defendant
| 1. ZAOSONG ZHENG (“ZHENG”) is a Chinese national who entered the United
States through the J-1 non-immigrant visa program (“J-1”) on or about August 8, 2018.
ZHENG’s J-1 visa application was sponsored by Harvard University and granted by the State
Department on or about July 17,2018. While in the United States, ZHENG received a stipend
of approximately $2,000 per month from the Chinese Scholarship Council. The Chinese
Scholarship Council (“CSC”) was established in 1996 as a non-profit institution affiliated with
the PRC’s Ministry of Education. The CSC is responsible for the enrollment and administration
of Chinese Government Scholarship programs and provides funding for both undergraduate and
graduate students, as well as post-doctoral visiting scholars, to Chinese citizens wishing to study
abroad and to foreign citizens wishing to study in China. CSC is financed mainly by the state’s
special appropriations or scholarship programs.

2 ZHENG obtained medical degrees while living in the People’s Republic of China
I

Exhibits p. 70

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 32 of 61 PagelD 812

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 2 of 6

| (“PRC”). From in or about August 2018, and continuing until in or about December 2019,
ZHENG conducted research in the area of biomedical sciences, specifically in cancer pathology,
at the Beth Israel Deaconess Medical Center (“BIDMC”).

B. Beth Israel Deaconess Medical Center and Wenyi Wei Laboratory -

4: : BIDMC is a teaching hospital and medical research facility of Harvard Medical .
School located in Boston, Massachusetts. BIDMC has numerous laboratories, including the
Wenyi Wei laboratory. The focus of the Wei Laboratory is the study of cancer cells.

D. ZHENG Smuggles Vials Containing Biological Research and Specimens

5. Between on or about September 4, 2018, and on or about December 9, 2019,
ZHENG worked at Wei’s laboratory at. BIDMC on cancer-cell research.

6. On or about Monday, December 9, 2019, ZHENG went to Boston Logan

~ International Airport and attempted to leave the United States bound for Beijing, China on
Hainan Airlines (HU) flight 482 with vials of biological materials and research he had stolen
from Wei’s laboratory. |

7. Before ZHENG boarded HU flight 482, Customs and. Border Protection (“CBP”)
officers located two checked bags in ZHENG’s name and examined them. They discovered 21
vials wrapped in plastic and hidden inasock. The vials were visually inspected and appeared to
contain liquid. The officers suspected that the contents were biological in nature. As indicated
below, the vials have been tested and analyzed and the results of this testing confirmed that the
vials contained Deoxyribonucleic Acid (“DNA”), and therefore constitute biological specimens.
Accordingly, ZHENG was required to package the vials in a heat sealed bag and label them with

_ the words “[s]cientific research specimens, 49 CFR 173.4b applies.” The vials were not

Exhibits p. 71
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 33 of 61 PagelD 813

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 3 of 6

properly packaged or declared in accordance with U.S. transportation regulations,

8. CBP officers identified ZHENG and approached him before he boarded HU flight
482. CBP officers asked ZHENG multiple times if he was traveling with any biological items
or research material in either his carry-on or checked luggage. ZHENG replied “no.” ZHENG
was then removed from the jetway and escorted to the baggage secondary area, where he
acknowledged his ownership of the checked baggage containing the 21 vials.

FE. ZHENG Admits He Stole Biological Research from BIDMC

9. On or about December 10, 2019, ZHENG returned to Logan Airport to board a
flight destined for the PRC. When ZHENG arrived at the airport, he was met by Special Agents
of the Federal Bureau of Investigation. With the aid of a Mandarin linguist, ZHENG was
advised of his Miranda rights, which he waived, and was then interviewed. ZHENG explained
that he worked at a laboratory at BIDMC, conducting research related to cancer. .ZHENG
admitted that he had stolen biological specimens from BIDMC and that he was planning to take
the specimens to China so that he could conduct further research on the specimens in his own
Jaboratory and publish the results under his own name.

10. On or about December 10, 2019, the vials found in ZHENG’s luggage were sent
to a government laboratory for testing: On or about January 17, 2020, the government received
confirmation from the laboratory that the material in the vials contained DNA, and therefore
constituted biological specimens for the purpose of Title 49, United State Code, Section 173.4b.

11. . 49 C.E.R. § 173 sets forth the regulations for travel with hazardous materials. 49
C.F.R. § 173.4b regulates air travel with non-infectious biological specimens. In relevant part,

it provides that:

Exhibits p. 72

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 34 of 61 PagelD 814

Case 1:20-cr-10015-DJC: Document 41 Filed 01/21/20 Page 4 of 6

Non-infectious specimens, such as specimens of mammals, birds, amphibians, reptiles, . .
fish, insects and other invertebrates . . . are not subject to the requirements of this
subchapter! provided the following packaging, marking and documentation provisions,
as applicable, are met:

(1) The specimens are .

(ii) Placed in vials or other rigid containers with no more than 30 mL of alcohol or
alcohol solution. The containers are placed in a plastic bag that is heat-sealed;

(2) The bagged specimens are placed in another plastic bag with sufficient absorbent
material to absorb the entire liquid contents inside the primary receptacle, The outer
plastic bag is then heat-sealed . . . and

(5) The outer package must be legibly marked “Scientific research specimens, 49 CFR.

173.4b applies.”
. COUNT ONE
Smuggling Goods From the United States
(18 U.S.C. § 554)
The Grand Jury charges:

 

12. The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
| 13. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
. did fraudulently and knowingly export and send, and attempt to export and send, from the United
States, merchandise, articles, and objects, to wit: biological specimens, contrary to the laws and
regulations of the United States, specifically, 49 C.F.R. § 173.4b.

All in violation of Title 18, United States Code, Section 554.

 

' Those requirements set forth further regulations that govern the transportation of
hazardous materials including infectious biological specimens.

Exhibits p. 73
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 35 of 61 PagelD 815

~ Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 5 of 6

COUNT TWO
False Statements
(18 U.S.C. § 1001(a)(2))
The Grand Jury further charges:
14. The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
15. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
| knowingly and wilifully made a materially false, fictitious and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of —
the United States, that is, when asked by Customs and Border Protection officers whether he was
traveling with any biological items or research material, he answered “no,” when in fact he had

hidden 21 vials containing biological specimens in his luggage.

All in violation of Title 18, United States Code, Section 1001(a)(2).

Exhibits p. 74

 
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 36 of 61 PagelD 816

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 6 of 6

A TRUE BILL

DISTRICT OF MASSACHUSETTS .

     

District of Massachusetts: January 21, 2020
Returmed into the District Court by the Grand Jurors and fil

Exhibits p. 75

 
duosnuey souInY Yd-HIN

yduosnuey Jouiny va-HIN

~Aduosnuey Jouny Ve-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 37 of 61 PagelD 817

__g%", NIH Public Access
3

a
* HEN

Author Manuscript

‘Published in final edited form as: —_ .
Annu Rev Anal Chem (Palo Alto Calif). 2013 ; 6: 31-51. doi:10.1146/annurev-anchem-062012-092623.

Synthetic Nanoelectronic Probes for Biological Cells and Tissue

Bozhi Tian! and Charles M. Lieber?
‘Department of Chemistry, the James Franck Institute and the Institute for Biophysical Dynamics,
the University of Chicago, Chicago, Illinois 60637; bttan@uchicago.edu

2Department of Chemistry and Chemical Biology, Cambridge, Massachusetts 02138

3School of Engineering and Applied Sciences, Harvard University, Cambridge, Massachusetts
02138; cml@cmiiris.harvard.edu

Abstract

Research at the interface between nanoscience and biology has the potential to produce
breakthroughs in fundamental science and lead to revolutionary technologies. In this review, we
focus on nanoelectronic/biological interfaces. First, we discuss nanoscale field effect transistors
(nanoFETs) as probes to study cellular systems, including the realization of nanoFET comparable
in size to biological nanostructures involved in communication using synthesized nanowires.
Second, we overview current progress in multiplexed extracellular sensing using planar nanoFET
arrays. Third, we describe the design and implementation of three distinct nanoFETs used to
realize the first intracellular electrical recording from single cells. Fourth, we present recent
progress in merging electronic and biological systems at the 3D tissue level by using macroporous
nanoelectronic scaffolds. Finally, we discuss future development in this research area, the unique
challenges and opportunities, and the tremendous impact these nanoFET based technologies might
have in advancing biclogy and medical sciences.

Keywords
Nanowire; field effect transistor; intracellular; extracellular; synthetic tissue

 

1. INTRODUCTION

Semiconductor science and technology is a driving force of the modern society due to the
ever-increasing miniaturization of semiconductor processing and transistor devices(1-6). To
continue the remarkable success of semiconductor technology and possibly produce new
paradigms for logic, memory and sensor devices, many researchers have been investigating
devices based on synthesized nanostructures(2,5,7—12) in which geometries, organizations
and physical properties can be designed and controlled at the nanometer scale.

A wide spectrum of nanostructured materials have been designed and synthesized over the
past several decades, including colloidal nanoparticles(13,14), semiconductor nanowires
(NW)(3,4,15,16), and graphene(10,17-20), where properties distinct from their bulk
counterparts have been discovered and exploited. For any class of nanostructured materials
to become a platform for discovery and development, it is critical that new structures and

 

Correspondence to: Bozhi Tian; Charles M. Lieber.

DISCLOSURE STATEMENT
The authors are not aware of any affiliations, memberships, funding, or financial holdings that might be perceived as affecting the

objectivity of this review.
EXHIBIT 16

 

 

 

 

Exhibits p. 76
aduosnuey JoWINY Wa-HIN

Toa

iduosnueW JouINY Vo-HIN

~Aduosnuey souIny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 38 of 61 PagelD 818

Tian and Lieber

Page 2

assemblies with tunable composition, morphology, and properties at different length scales
be obtainable(3,10,18). In this regard, semiconductor nanowires have been recognized as
one of the most successful platforms available today in nanoscience. First, it is now possible
to design nanowire structures de novo and synthetically realize these structures with
complex, yet controlled, modulations in composition(8 ,16,21-26), doping(16,23),
defect(27-29) and even topography(30—32). Second, this high-level of synthetic control
enables nanowire building blocks to be created that have predictable physical properties for
testing fundamental limits of performance(5,16). Third, it is now possible to assemble
hybrid or multicomponent functional materials in novel layout and configuration using these
diverse nanowire building blocks(31,33—-45), allowing for rational exploration of the
possible applications of multi-component materials. With these characteristics and
capabilities, nanowires are ideal building blocks for exploring what is possible in
nanoscience and also creating new technologies. This has been the focus in nanoscience
community over the past decade and continues to be so as it crosses over other disciplines,
such as synthetic biology(46—5 1).

Research at the interface between nanoscience and biology has the potential to produce
breakthroughs in fundamental! sciences and lead to revolutionary technologies(52,53). In
particular, the exploration and application of semiconductor nanowire materials and devices
in cellular systems could produce unprecedented interactions down to the molecular level.
Such interactions have been utilized to gain insights especially those relevant to human
health by stimulating, recording from and delivering objects to single cells and tissues in
controlled ways to induce desired physiological responses, while minimizing undesirable
effects(52,53).

There are two types of nanowire-based platforms in biomedical sciences: basic platforms
that can be readily adapted to address biomedical questions; and advanced platforms that are
specifically designed to push the frontiers of what is possible by, for example, enabling a
hew measurement tool. The Sasic platforms use conventional nanowire material and device
systems with well-exploited physical or chemical properties, and they also have wide-
ranging applications in many other fields, such as energy scavenging systems(54—61) or
components for integrated circuit(34,35). These basic platforms, such as planar nanowire
field effect transistors(34 35,37 40,43) or vertical nanowire arrays(55—58,60,61), have been
used in biomolecular sensing(52,53), extracellular recording(52 ,53), drug delivery(62-64)
and localized cellular imaging(65). On the other side, the advanced platforms have been
designed to address some intrinsic complexity in biology and medical sciences in way
simply not possible previously. They allow new types or new scales of interact and
measurements with their target systems(31,66-68), and in so doing, open up completely new
Opportunities in science and technology. Examples of advanced platforms include recent
intracellular field effect transistor probes(31,67-69) and nanoelectronics-innervated
synthetic tissues(66).

This review discusses the basic concepts of nanoscale field effect transistors (nanoFETs)
and their applications in cellular electrophysiology. The first section highlights the
motivation behind nanoFET probes to study cellular systems versus existing recording
technologies, followed by the introduction of chemical synthesis to realize nanoFETs de
novo. The second section gives an overview of the current progress in multiplexed
extracellular sensing using planar nanoFET arrays. Electrical recordings at single cell, tissue
and organ levels will be discussed, and their limits and promises will be delineated. The
third section will detail the main designs and implementations of nanoFETs in intracellular
electrical recording from single cells, the first paradigm change in intracellular
electrophysiology since the 1950s. NanoFET based techniques will be compared with
conventional micropipette and microelectrode probes, and the limits and future opportunities

Anna Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 77
- yduosnueyy Jouny Va-HIN

yduosnuey sony Vd-HIN

“boar OMY Var

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 39 of 61 PagelD 819

Tian and Lieber

Page 3

of these new probes will be discussed. The fourth section will introduce very recent progress
in merging electronic and biological systems at the 3D tissue level by introducing the new
concept of macroporous nanoelectronic scaffolds. The first-ever nanoelectronics
‘innervated’ synthetic tissues will be reviewed and their applications will be discussed. The
final section will present our perspectives on future development in this research area, the
unique challenges and opportunities, and the tremendous impact these nanoFET based
technologies might have in advancing biology and medical sciences.

2. FUNDAMENTALS OF NANOFET
2.1. Why and how are nanoFETs applied in bielogy and medicine?

The ability to make electrical measurements inside single cells or throughout the entire 3D
space of the tissue can have many important impacts in electrophysiology and biomedical
sciences. The patch clamp technique, in which a pulled glass micropipette filled with
electrolyte is inserted into a cell, offers intracellular electrical measurements with high
signal-to-noise ratio (S/N) and single ion channel recording capability(70). Ideally, the
micropipette should be as small as possible to increase the spatial resolution and reduce the
invasiveness of the measurement, and ideally, allow for recording from subcellular
structures. However, the overall performance of the technique also depends on the
impedance of the interface between the micropipette and the cell interior (/.e., the smaller
the probe tip size, the larger the junction impedance), which sets limits on the temporal
resolution and S/N of the micropipette-based electrical probes(31,41). Advanced techniques
that involve inserting metal or carbon microelectrodes or nanoelectrodes into cells or tissues
could be subject to similar dilemma, because all these tools are single terminal devices and
electrochemical thermodynamics and kinetics must be considered for device operation(71-
78). We will discuss them in details in the subsequent sections.

In integrated circuits, the basic device element is a multi-terminal FET that uses either
electrons or holes as the charge carriers(79) (Figure 1a). Although the charge carriers are
ions in biological systems, there are many biophysical links that connect ions to electrons
and holes in a FET. For example, the dynamic flow of ions in biological system can generate
spatially defined field potential(80). The Poisson equation(81) links such potentials directly
to the ionic current sources and sinks that produce them. The Goldman-Hodgkin-Katz
voltage equation(8 1) has also been used in cell membrane physiology to determine the
equilibrium potential across a cell’s membrane, where it takes into account all of the ions
that permeate through that membrane. The potentials, generated by ion flows and gradients,
can function as the gate signals to modulate the electrical output in FET devices (Figure 1b
and Ic). The sensitivity of a FET or how well the transistor can receive and amplify the gate
signal is usually defined as transconductance (G,,)(6,52 53,79), which is inversely
proportional to the dimension (L) of the active device(6). This fact implies that the use of
nanoelectronics would have improved sensitivity compared to its bulk and planar
counterparts. As shown in the following sections, nanoFETs have shown to be able to record
electric potentials inside cells(31,67-69) and from the internal regions of synthetic
tissues(66), and because their performance does not depend on impedance, they can be made
much smaller than micropipettes and microelectrodes. Moreover, nanoFET arrays are better
suited for multiplexed measurements(67 68).

2.2. Chemical synthesis of nanoFETs

Three distinct classes of de zovo design and synthesis have been used to yield nanoFETs
building blocks , covering structural motifs in one-dimension (1D), 2D and 3D (Figure 2).
The basic semiconductor nanowire structure (Figure 2a, I) consists of a uniform
composition, 1D structure with a diameter typically in the range of 3-500 nm. In the growth

Annu Rev Anal Chem (Palo Alto Calif. Author manuscript; available in PMC 2014 Febmary 28.

Exhibits p. 78
_Aduosnuewioyiny Wa-HIN = AUOSNUBIY.JOUINY Wd-HIN,

yduosnuew sony VarHIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 40 of 61 PagelD 820

Tian and Lieber

Page 4

process, which builds upon earlier work showing vapor-liquid-solid (VLS) growth of
micrometer to millimeter diameter wires(82,83), the nanocluster catalyst (typically gold
nanoparticles) forms a liquid solution with nanowire reactant component(s), and when
supersaturated, acts as the nucleation site for crystallization and preferential 1D
growth(84,85). Other growth mechanisms, such as vapor-solid-solid (VSS) and vapor-solid
(VS)(15), can also be explored to yield high quality semiconductor nanowires. Within this
framework, it is straightforward to synthesize nanowires with different compositions, such
as groups III-V, IV and II-VI semiconductors(8,15,86,87), using the appropriate nanocluster
catalysts and growth temperatures/pressures. Additionally, nanowire structures in which the
composition, dopant and even growth mechanisms (e.g., VLS, VSS) are modulated along
axial(2122,88-90) (Figure 2b) or radial directions(25,29,91)have also been widely
exploited. These axial and radial nanowire heterostructures provide a number of advantages
compared to homogeneous semiconductor nanowires, and they have proven exceptionally
powerful for a broad range of electronic, photonic and optoelectronic device
applications(16). For example, germanium/silicon core/shell nanowires have been
chemically synthesized for high mobility nanowire FETs due to quantum confinement of
carriers within the germanium core by the larger band-gap silicon shell(5,92-95).

The second structural motif was recently demonstrated by an approach in which topological
centers are synthetically introduced in a controlled manner in linear 1D structures (Figure
2a, I1}(31,32). In this area, we demonstrated that iterative control over nucleation and growth
leads to kinked nanowires, in which the straight sections are separated by triangular joints
and where doping can be varied at these topologically defined points (Figure 2c). Moreover,
new work has shown that it is possible to control the stereochemistry of adjacent kinks in a
manner that allows the synthesis of increasingly complex two- and three-dimensional
structures akin to organic chemistry, thus opening up a great opportunity for the future in
terms of designed synthesis(31).

A third basic motif involves the synthesis of branched or tree-like nanowire structures
(Figure 2a, IIT}(24,26,96). To this end, we reported a rational, multistep approach toward the
general synthesis of 3D branched nanowire heterostructures(24). Single-crystalline
semiconductor, including groups IV, III-V, and I-VI, and metal branches have been
selectively grown on core or core/shell nanowire backbones, with the composition,
morphology, and doping of core (core/shell} nanowires and branch nanowireswell controlled
during synthesis.

Although the first structural motif has been used most extensively as building blocks of
basic platforms, the second and third motifs have much higher tevel of structural and
functional complexity, and show great potential of bottom-up synthesis to yield increasingly
pewerful functional building blocks for advanced platforms.

3. MULTIPLEXED EXTRACELLULAR ELECTRICAL RECORDING
3.1. Why nanoFETs for multiplexed extracellular recording

Natural and synthetic cellular assemblies are usually organized into 2D or 3D hierarchical
networks operating on spatial and temporal scales that span multiple orders of magnitude.
Advances in microfabrication of high-density passive multiclectrode arrays (MEAs) and
active transistor arrays on silicon substrates enable direct electrical recording down to ca. 10
micrometer length scales, although it is important to recognize that signals recorded within
~100 ym are often correlated*, and moreover, it has been difficult to to resolve the cellular
signals at the single cell level. As mentioned above, simply reducing the size of individual
metal electrodes to achieve more localized detection is not viable due to corresponding

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 79
Sanat

Ver HIN

‘osnue 1.

"yduoshueyy sowny ve-HiN

YAuoSnUeHN OUI Vee HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 41 of 61 PageID 821

Page 5

increases in their impedance’ *®, which intrinsically limits the resolution of such passive
recording devices.

Silicon nanowire nanoFET arrays have several features that make them unique for high-
resolution multiplexed extracellular recording from cellular systems. First, previous studies
have shown that nanowire nanoFETs can exhibit ultra-high sensitivity detection of charged
biomolecules, including detection of single particles(53). Second, bottom-up fabrication of
nanoFETs yields devices that have nanoscale protrusions from the substrate surface(53,97).
This can reduce device to cell/tissue separation and promote enhanced cell-nanostructure
interaction and has resulted in high S/N extracellular recording of field potentials from
cultured ceils and cardiac tissue with signals improved compared to planar FETs. Third, the
bottom-up approach also enables high-performance nanoFET fabrication on transparent,
flexible and stretchable substrates(34,38—40). The freedom to design device structures and
arrays on substrates adapted to specific biological applications also opens up new
possibilities for interfacing with living tissues, for example, bio-resorbable and implantable
devices(98—101). This freedom also allows other measurements or manipulations to be
performed in conjunction with nanoFET recordings, such as high-resolution optical imaging.
Fourth, the active junction area of typical nanoFETs, 0.01~ 0.1mz?, is much smaller and can
provide better spatial resolution of signals compared to MEA and planar FETs that are 102
to 10° times larger in active area(41). Last, nanoFET detectors provide fast intrinsic
response time which is critical for high temporal resolution recordings(95,102).

3.2. Electrical interfacing with cultured neurons

An early example of multiplexed nanoFET recording layout consists of a neonatal rat
cortical neuron and four peripheral silicon nanoFETs that are arranged at the corners of a
rectangle, where polylysine patterning was used to promote axon and dendrites growth
across single nanoFETs(103) (Figure 3a). This multiplexed nanoFET/neurite hybrid was
used to study spike propagation with NW1 as a local input to elicit action potential spikes.
After stimulation with a biphasic pulse sequence, back propagation of the elicited action
potential was detected in the two dendrites crossing elements NW2 and NW3. The lack of
observed signal from NW4 demonstrates the absence of crosstalk in the hybrid device array,
and thus the capability for multiplexed subcellular resolution detection.

3.3. Recording from cardiomyocyte monolayers

We also carried out multiplexed measurements using the nanoFET arrays interfaced with
cultured embryonic chicken cardiomyocytes (Figure 3b)(33). The nanoFETs were patterned
in a linear array with an average spacing of 300 ym so that signal propagation within
cardiomyocyte monolayers could be characterized. Recording from multiple nanoFETs in
contact with spontaneously beating monolayer yielded very stable and high S/N (>10) field
potential spikes. In this experiment, the relative large signal magnitude confirmed that a
good junction is formed between each of the nanoFETs and PDMS/cell substrate.
Additionally, a cross-correlation method was used to determine robustly the time differences
between the signals recorded by the devices. The time shifts between devices and device
separations yielded propagation speeds of 0.07-0.21 m/s that are consistent with other
measurement on cardiomyocyte monolayers. The variation in propagation speeds in these
initial studies is not surprising given the monolayer inhomogeneity and suggests an
important future direction. We suggest that high-resolution multiplexed nanoFET recording
together with optical imaging will enable details of intercellular propagation to be
characterized for well-defined cellular structures.

Annu Rev Anal Chem (Palo Alto Calif). Author roanuscript; available in PMC 2014 Febmary 28.

Exhibits p. 80
-duoenueyy Jouiny ve HIN

~ duosnuey Jouny Wd-HIN

idudsnueyy oun We-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 42 of 61 PagelD 822

Tian and Lieber Page 6

3.4. Recording from tissues and organs

Finally, nanoFETs have been used to probe electrical activities from tissues and

organs(41 42). To this end, we have studied the activity patterns of layer I/II cells in the
piriform cortex of acute rat brain slices by stimulating different sets of axon fibers in the
lateral olfactory tract (LOT). In a representative experiment, eight devices within a four-by-
four 2D array oriented under the pyramidal cell layer of an acute slice were simultaneously
monitored following stimulation at eight different spots (a—4) in the LOT(41) (Figure 3c).
Strong stimulation of all axons fibers in the LOT yielded similar response by nanoFETs /-8
with clear population spike signals (postsynaptic activities) regardless of stimulation
positions. Reduced stimulation intensity was also used so that at each spot only a subgroup
of fibers was activated. Notably, visual inspection of 2D activity maps for each of the eight
stimulation positions demonstrates clearly how heterogeneous activity can be resolved
(Figure 3d), and thus define a complex functional connectivity in the piriform cortex.

3.5. Challenges and promises

Although great progress has been made in the extracellular electrical recordings using
nanowire nanoFETs, many challenges remain. For example, there is still a pressing need to
further enhance the nanoFET S/N so that very weak endogenous biological signals, with the
amplitude of ~ 100 pV, can be readily resolved. We can potentially achieve this goal by (1)
new chemical design and synthesis of high mobility nanowire building blocks for nanoFET,
(2) nanoscale engineering of nanowire materials to reduce nanoFET noise by, for example,
thermal annealing and/or surface passivation.

It is also important to note that the high input impedance of the nanoFETs circumvents the
common challenges confronted by implanted microelectrodes, where gradual increases of
single terminal device impedance due to, for example, absorption of proteins, leads to
degraded S/N over time(41,104,105). This feature makes nanoFETs very promising for
multiplexed, in vive chronic recordings. This is particularly true considering the facts that (i)
nanoscale device feature size allows integration of multiple nanoFETs on minimally
invasive and movable electrophysiological probes(68), (ii) bottom-up fabrication makes it
possible to choose biocompatible or even biodegradable materials as substrates to reduce
mechanical mismatch and to minimize inflammatory tissue response(31 ,66,68 98-101), and
(iii) the nanoscale topology could be arbitrarily designed de novo to promote better
attachment of single ceils or even intracellular contacts. Therefore, nanoFETs should bring
many exciting opportunities to interfacing living tissue and organs with electronics for
biomedical applications (e.g., diagnostic devices for brain trauma and surgical tools for
cardiac therapy), and even new cybernetic biosystems for hybrid information processing.

4. INTRACELLULAR ELECTRICAL RECORDING
4.1. Why intracellular?

As the key cellular component, lipid membranes represent important structural and
protective elements of the cell that form a stable, self-healing, and virtually impenetrable
barrier to the ions and small molecules(106). Since these membranes have resistance (R) and
capacitance (C), the membrane RC circuit also behaves as an electrical barrier and would
attenuate and even distort the intracellular signals as they are detected by extracellular
sensors. More importantly, although cellular signal transduction often starts with an
extracellular signaling molecules activating a cell surface receptor, it is the subsequent
intracellular processing that eventually creates a cellular response. Deciphering of such
intracellular signal transmission and amplification processes is critical to the understanding
of cellular information flow and cell physiology. Therefore, it is highly desirable to deliver

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 81
“idioenuen aon VIN

iduosnuey) Jouny VorHIN

"roenon Jou VeEHIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 43 of 61 PagelD 823

Tian and Lieber Page 7

nanoFETs into the cell and directly record intracellular electrical activities, which can
provide much more detailed understanding of the inner workings of cells..

4.2. Why nanoFETs for intracellular recording?

Although nanoFETs have been exploited for ultrasensitive detection of biological markers
and high-resolution extracellular recording from cells(53), localized and tunable intracellular
sensing and recording had not been demonstrated prior to our work because all FET and
nanoFET devices were created on planar substrates --- using the basic nanoFET platform.
Ideally, rather than force the cell to conform to the substrate, a movable and 3D nanoFET
with the necessary source (S) and drain (D) electrical connections could move into contact
with the cell and probe within the cell membrane. However, minimally invasive insertion of
ananoFET into the confined 3D space of single cells, or even 3D cellular networks, was still
a major challenge before year 2010 because the S and D typically dominated the overall
device size and defined a planar and rigid structure, regardless of whether the nanoFET was
on or suspended above a substrate. An advanced nanoFET platform that is designed
specifically for intracellular measurement is needed to meet this requirement(32,67-69).
Three distinct examples that we have recently introduced to address this central challenge
are shown schematically in Figure 4a, and include (1) kinked nanowire nanoFET, (2)
branched-intracellular nanotube nanoFET, and (3) active nanotube nanoFET devices.

Existing probes capable of intracellular sensing and recording include voltage-sensitive
optical dyes or proteins(107-110), and single-terminal glass or carbon microelectrodes as
mentioned briefly in prior section(70,72) (Figure 5). Voltage-sensitive dyes can readily be
used to interrogate action potentials with high spatial resolution, but they still have
limitations in terms of signal-to-noise (S/N) ratio, pharmacological side effects,
phototoxicity, and difficulty in differentiating single spikes(108). For electrical probes
(Figure 5), the single electrical connection facilitates design and mechanical insertion into
cells, but the requirement of direct ionic and/or electrical junctions between probe tips and
cytosol also introduce several limitations. First, the tip size of these probes (~0.2 to 5 pm) is
a compromise between being small enough (<5 4m) to penetrate or rupture the cell
membrane with minimum damage and large enough (>0.2 7m) to yield a junction
impedance that is sufficiently low so that small cellular signals can be discerned from
thermal noise. Second, direct exposure of intracellular species to extraneous probe surfaces
or electrolytes in probe lumen, especially for larger glass micropipettes, might induce
irreversible changes to cells and, thus, prevent long-term and noninvasive cellular
recordings. Finally, these probe techniques are intrinsically passive and are not capable of
built-in signal processing and facile integration with other circuitries, especially given the
emerging need to enable a cell-machine communication(111—114).

NanoFETs can function in a sub—10-nm-size regime(2). In principle, their exceptionally
small size enables them to function as mechanically noninvasive probes capable of entering
cells through endocytic pathways, as can occur with nanoparticles(115—118). Moreover,
when interfacing with cells, nanoFETs process input/output information without the need for
direct exchange with celiular ions; thus, the issues of interfacial impedance and biochemical
invasiveness to cells can be ignored or minimized (Figure 5). In addition, because signals
are transduced by change in field/potential at well-isolated surfaces, nanoFETs can detect
cellular potential, as well as biological macromolecules, and could be integrated for
potential multiplexed intracellular measurements. Until recently, these advantages could not
be exploited, although our recent work(31,67-69) (Figure 4a) has now shown three solutions
that open up these exciting opportunities.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 82
“yduoenuey oun VerHIN

Wduosnuey) 10uINY Ve-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 44 of 61 PagelD 824

Tian and Lieber Page 8

4.3. Designs and implementation of intracellular nanoFET probes

In 2010, the first nanoFET intracellular probes were designed and chemically synthesized
without lithography to encode a ~ 100 nm FET device at the apex of a kinked nanowire(31)
(Figure 4a,b). This was achieved through control over cis-/trans- conformations and
modulation doping during the silicon nanowire synthesis(31,32). Subsequently, the free
arms of such kinked nanowires were electrically contacted to free-standing and flexible
electrodes. Electrical characterization of the 3D nanowire probes showed they were robust to
mechanical deformation, recorded solution pH changes with high-resolution, and, when
modified with phospholipid bilayers, recorded the intracellular potential of single cells.
Significantly, electrical recordings of spontaneously beating cardiomyocytes demonstrated
that the 3D nanoFET probes continuously monitored extra- to intracellular signals during
cellular uptake for the first time. The nanometer size, biomimetic surface coating, and
flexible 3D device geometry render these active semiconductor nanoprobes a new and
powerful tool for intracellular electrophysiology.

The kinked nanoFET based intracellular recording represents the first example of interfacing
semiconductor devices with cells intracellularly, but the kink configuration and device
design also place certain limits on the probe size and the potential for multiplexing. To
address these issues, we reported a new device platform in which a branched SiOz nanotube
was synthetically integrated on top of a nancFET (BIT-FET)(67)(Figure 4a,c). This
branched nanotube penetrated the cell membrane, bringing the cell cytosol into contact with
the extracellular FET, thus allowing intracellular recording of transmembrane potential.
Studies of cardiomyocyte cells demonstrated that when phospholipid-modified BIT-FETs
are brought close to cells, the nanotubes spontaneously penetrate the cell membrane and
yield full-amplitude intracellular action potentials, thus showing that a stable and tight seal
forms between the nanotube and cell membrane. Significantly, we also showed that multiple
BIT-FETs can be used for multiplexed intracellular electrical recordings from both single
cells and networks of cells.

Recently, we also demonstrated a conceptually new and practically simple nancFET probe
that consists of a single semiconductor nanotube(68)(Figure 4a,d). The fabrication of the
active nanotube transistor (ANTT) intracellular probe involves the fabrication of S/D
contacts to one end of a silicon or other semiconductor nanotube, and electrical isolation of
these $/D contacts from surrounding medium. Then the solution filling the interior of the
nanotube can gate the transistor and the variation of interior electrochemical potential is
recorded as a change in device conductance. In experiments, the free end of ANTT probes
were inserted into cardiomyocyte cells, and the time-dependent changes associated with
action potential spikes were recorded by this nanoFET probe. As expected, if a similarly
configured solid nanowire nanoFET was inserted into the cell, no signal was observed since
it would not be possible to “gate” the nanoFET. Finally, the straightforward fabrication of
ANTT devices was exploited to prepare multiple ANTTs at the end of single probes, which
enabled multiplexed recording of full-amplitude intracellular action potentials from single
cells, and multiplexed arrays of single ANTT device probes (Figure 4d).

4.4. Challenges and promises

Despite these advances, additional work remains to advance further the nanoFET-based
intracellular measurement techniques (Figure 5). For example, the S/N is, at current stage,
not better than that from glass micropipette recordings although spatial resolution is much
higher. The current designs of nanoFETs only enable potential recordings, but measurement
of ionic currents is also possible if other signal transduction mechanisms are combined with
nanoFET. Moreover, the capability for cell stimulation in addition to recording is still
lacking. Nevertheless, we believe that the advantages of the nanoFET intracellular probes

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 83
_ dvosnueyl Jouny Ye-HIN

duosnueyy JOUINY Ve-HIN

-aduosnuey JOUINY Va-HIN,

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 45 of 61 PagelD 825

Tian and Lieber

Page 9

already demonstrated in our work, including the capability to realize sub-10 nm probes, ease
of operations (e.g., there is no need to compensate/calibrate the probe junction potential and
capacitance, etc.), the biomimetic cellular entrance, minimal mechanical and biochemical
invasiveness, and the potential for large-scale, high-density, multiplexed recording, make
them very attractive new measurement tools that will extend substantially the scope of
fundamental and applied electrophysiology studies to regimes hard to access by current
methods. For example, an exciting future application of these nanoFET probes will be
measuring membrane potentials directly from cellular organelles, a Holy Grail in
intracellular electrophysiology.

5. NANOELECTRONICS INNERVATED SYNTHETIC TISSUES

The development of synthetic 3D macroporous biomaterials as extracellular mairices
(ECMs) represents a key area because (i) functionalized 3D biomaterials allow for studies of
cell/tissue development in the presence of spatiotemporal biochemical stimulants(119,120),
and (ii) the understanding of pharmacological response of cells within synthetic tissues(121-
123) is expected to provide a more robust link to in vivo disease treatment than that from 2D
cell cultures. Advancing further such biomaterials requires capabilities for monitoring cells
throughout the 3D microenvironment. While electrical sensors are attractive tools, it has net
been possible to integrate such elements with porous 3D scaffolds for localized real-time
monitoring of cellular activities and physicochemical changes.

Recent efforts in coupling electronics and tissues have focused on flexible, stretchable
planar arrays that conform to tissue surfaces(10,42,53,98—101), or implantable
microfabricated probes(124). These approaches have been used to probe electrical activities
near surfaces of the heart, brain and skin, and they have shown translational potential.
However, these new electronic tools are currently limited in merging electronics with tissues
throughout 3D space while minimizing tissue disruption, because of the 2D support
structures and the electronic sensors are generally much larger scale than the extracellular
matrix (ECM) and cells. Our studies using nanoFETs have shown that electronic devices
with nanoscopic features were able detect extra- and intracellular potentials from single cells
but had also been limited to surface or near surface recording from tissue and organs(42,53).
Merging electronics seamlessly throughout tissues (Figure 6a) had remained a major
challenge. To address this challenge we recently set-forth the key constraints(66) include:
(1) The electronic structures must be macroporous, not planar, to enable 3D interpenetration
with biomaterials; (2) the electronic network should have nanometer to micrometer scale
features comparable to biomaterial scaffolds; and (3) the electronic network must have 3D
interconnectivity and mechanical properties similar to biomaterials (Figure 6b).

5.1. A new concept of merging electronics with cellular systems

Our fundamentally new approach integrates nanoelectronics into tissues in 3D, and the
integrative synthetic approach involved stepwise incorporation of biomimetic and biological
elements into nanoelectronic networks across nanometer to centimeter size scales(66)
(Figure 6a). First, chemically synthesized kinked or uniform silicon nanowires were
registered and electrically connected to yield FETs (step A, Figure 6a), forming the
nanoelectronic sensor elements for hybrid biomaterials. Second, individual nanoFET devices
were arranged and integrated into free-standing macroporous scaffolds (step B, Figure 6a),
termed ‘nanoelectronic scaffolds’ (nanoES). The nanoES were tailored to be 3D, to have
nanometer to micrometer features with high (>99 %) porosity, and to be highly flexible and
biocompatible. NanoES could also be hybridized with biodegradable synthetic ECMs to
enable suitable cellular microenvironments prior to tissue culture. Finally, cells were
cultured inside nanoES or hybrid nanoES (step C, Figure 6a), with subsequent generation of
biological species and the merging of cells with nanoelectronics in 3D. The entire

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 84
4 \duosnuey s0uIny Vd-HIN

* dusendiy souiry VertiN:

yduosnueW JOURN vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 46 of 61 PagelD 826

Tian and Lieber

Page 10

biomimetic process make a natural transition from electronic to biological systems by
integrating the third component, nanoES, into the synthetic tissues (Figure 6c). Metal-
electrode or carbon nanotube/nanofiber based passive detectors are not considered in our
work because impedance limitations (i.¢., signal/noise and temporal resolution degrade as
the area of the metal or carbon electrodes is decreased) make it difficult to reduce the size of
individual electrodes to the subcellular level, a size regime necessary to achieve noninvasive
3D interface of electronics with cells in tissue.

5.2. Designs and preparation of synthetic tissues

In our experiments, we have designed two types of 3D macroporous nanoES (reticular- and
mesh- nanoES) to mimic the structure of natural tissue scaffolds (Figure 7)(66). These
nanoES were formed by self-organization of coplanar reticular networks with built-in strain
(Figure 7a) and by manual manipulation of 2D mesh matrices (Figure 7b). We showed that
nanoES exhibited robust electronic properties and could be used alone or seamlessly merged
with other biomaterials as biocompatible extracellular scaffolds for efficient 3D culture of
neurons, cardiomyocytes and smooth muscle cells (Figure 7c,d). Significantly, we have
demonstrated multiplexed electrical recordings of extracellular field potentials from 3D
nanoelectronic innervated cardiac patches, including the effects of drugs (Figure 7e,f). The
results suggested the feasibility of continuous electrical monitoring of engineered tissue in
3D for im vitro therapeutic assays. Finally, we have used 3D distributed nanoelectronic
devices for simultaneous monitoring of pH inside and outside an engineered tubular vascular
construct that was developed from the nanoelectronic scaffold, suggesting the potential of a
multifunctional prosthetics.

§.3. Challenges and promises

These results open up a new field whereby nanoelectronics are merged with biological
systems in 3D, and as in any nascent area opportunities and challenges abound. For
example, the sensing capabilities could be broadened to address various disease states, in
vitro (organ-on-a-chip) or in vivo(125) by exploiting the diverse nanowire building blocks
available from designed synthesis. Cell or tissue interactions with nanoES could be fine-
tuned by modification with cell growth determinants(121). NanoES could be enhanced to
provide electrical and mechanical stimulation to enhance cell culture; in vivo these
properties could provide functionalities such as pacing, and moduli that match those of host
tissues. Long-term in vive biocompatibility of nanoES should be studied. One can envision
nanoES-based tissues that are hard-wired to provide closed-loop systems that sense and
treat, that enable telemetric monitoring of physiological processes, or that provide
connections between engineered constructs with the host nervous system.

6. WHAT’S NEXT?

The challenges associated with nanotechnology applications in biomedical sciences are
humerous, but the impact on understanding how the cardiac or nervous systems work, how
they fails in disease and how we can intervene at a nanoscopic or even a molecular level is
significant. For example, neural developmental factors, such as the cadherins, laminins and
bone morphometric protein families, as well as their receptors, could be manipulated in new
ways(126). The bottom-up nanowire nanotechnology offers the capacity to explore the
functional specificity of these molecules by incorporating them into pre-defined locations in
nanowire devices to have highly targeted effects towards single cells.

The merging of nanoelectronics or nanoscience in general with the entire fields of synthetic
biology and/or system biology(46,47) is also tempting and could be highly rewarding. This
would be one of the next big leaps in materials sciences and biological sciences. It is

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 85
dosnuey] JOUINY. Ve-HIN

duosnuey 1ouINY Wd-HIN,

_yduosnueyy Jouny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 47 of 61 PagelD 827

Tian and Lieber

Page 11

especially true given that there’s a whole toolbox of nanoelectronic and nanophotonic
devices that one can think about building into cellular circuitry and merging them with
biological information processing systems, and the fact that we have already achieved the
intracellular interrogation(31) and the 3D electrical innervation of tissues(66) with
semiconductor nancelectronics!

Acknowledgments

B. T. acknowledges support from the University of Chicago and NSF MRSEC. C.M.L. acknowledges support from
a NIH Director’s Pioneer Award and a McKnight Foundation Technological Innovations in Neurosciences Award.

LITERATURE CITED

1. http://nano.govw/sites/defaulyfiles/pub_resource/nni_siginit, nanoelectronics, jul 2010.pdf
2. Ieong M, Doris B, Kedzierski J, Rim K, Yang M. Silicon device scaling to the sub-10-nm regime.
Science (New York, N.Y.). 2004; 306:2057-2060.

3. Lieber CM. Semiconductor nanowires: A platform for nanoscience and nanotechnology. Mrs
Bulletin. 2011; 36:1052-1063 . [PubMed: 22707850)

4. Lu W, Lieber CM. Semiconductor nanowires. Journal of Physics D-Applied Physics. 2006,
39:R387-R406.

5. Lu W, Lieber CM. Nanoelectronics from the bottom up. Nature Materials. 2007; 6:841-850.

6. Lu W, Xie P, Lieber CM. Nanowire Transistor Performance Limits and Applications. Ieee
Transactions on Electron Devices. 2008; 55:2859-2876.

7. Cui Y, Lieber CM. Functional nanoscale electronic devices assembled using silicon nanowire
building blocks. Science. 2001; 291:851-853. [PubMed: 11157160]

8. Duan XF, Huang Y, Cui Y, Wang JF, Lieber CM. Indium phosphide nanowires as building blocks
for nanoscale electronic and optoelectronic devices. Nature. 2001; 409:66—69. (PubMed: 11343112]

9. Friedman RS, McAlpine MC, Ricketts DS, Ham D, Lieber CM. High-speed integrated nanowire
circuits. Nature. 2005; 434:1085. [PubMed: 15858562]

10. Rogers JA, Lagally MG, Nuzzo RG. Synthesis, assembly and applications of semiconductor
nanomembranes. Nature. 2011; 477:45-53. [PubMed: 21886156]

11. Sun Y, Rogers JA. Inorganic semiconductors for flexible electronics. Advanced Materials. 2007;
19:1897-1916.

12. Yan H, Choe HS, Nam SW, Hu YJ, Das S, et al. Programmable nanowire circuits for
nanoprocessors. Nature. 2011; 470:240—244. [PubMed: 21307937]

13. Choi, CL.; Alivisatos, AP. From Artificial Atoms to Nanocrystal Molecules: Preparation and
Properties of More Complex Nanostructures. In: Leone, SR.; Cremer, PS.; Groves, JT.; Johnson,
MA.; Richmond, G., editors. Annual Review of Physical Chemistry. Vol. Vol 61.2010. p.
369-389.

14. Yin Y, Alivisatos AP. Colloidal nanocrystal synthesis and the organic-inorganic interface. Nature.
2005; 437:664-670. [PubMed: 16193041]

15. Law M, Goldberger J, Yang PD. Semiconductor nanowires and nanotubes. Annual Review of
Materials Research. 2004; 34:83-122.

16, Li Y, Qian F, Xiang J, Lieber CM. Nanowire electronic and optoelectronic devices. Materials
Today. 2006; 9:18-27.

17. Bonaccorso F, Sun Z, Hasan T, Ferrari AC. Graphene photonics and optoelectronics. Nature
Photonics. 2010; 4:611-622.

18. Geim AK. Graphene: Status and Prospects. Science. 2009; 324:1530-1534. [PubMed: 19541989]

19. Kim K, Choi JY, Kim T, Cho SH, Chung HJ. A role for graphene in silicon-based semiconductor
devices. Nature. 2011; 479:338-344. [PubMed: 22094694]

20. Schwierz F. Graphene transistors. Nature Nanotechnology. 2010; 5:487-496.

21. Bjork MT, Ohlsson BJ, Sass T, Persson Al, Thelander C, et al. One-dimensional heterostructures
in semiconductor nanowhiskers. Applied Physics Letters. 2002; 80:1058-1060.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 86
aduosnuey Joyny vd-HIN

yduosnueyy iouiny Wd-HIN

yduosnuey souIny Vd-HIN-

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 48 of 61 PagelD 828

Tian and Lieber

Page 12

22. Gudiksen MS, Lauhon LJ, Wang J, Smith DC, Lieber CM. Growth of nanowire superlattice
structures for nanoscale photonics and electronics. Nature. 2002; 415:617-620. [PubMed:
11832939)

23. Yang C, Zhong ZH, Lieber CM. Encoding electronic properties by synthesis of axial modulation-
doped silicon nanowires. Science. 2005; 310:1304—1307. [PubMed: 16311329]

24. Jiang XC, Tian BZ, Xiang J, Qian F, Zheng GF, et al. Rational growth of branched nanowire
heterostructures with synthetically encoded properties and function. Proceedings of the National
Academy of Sciences of the United States of America. 2011; 108:12212-12216. [PubMed:
21730174]

25. Lauhon LJ, Gudiksen MS, Wang CL, Lieber CM. Epitaxial core-shell and core-multishell
nanowire heterostructures. Nature. 2002; 420:57-61. [PubMed: 12422212)

26. Dick KA, Deppert K, Larsson MW, Mastensson T, Seifert W, et al. Synthesis of branched
‘nanotrees’ by controlled seeding of multiple branching events. Nature Materials. 2004; 3:380-
384.

27. Algra RE, Verheijen MA, Borgstrom MT, Feiner LF, Immink G, et al. Twinning superlattices in
indium phosphide nanowires. Nature. 2008; 456:369-372. [PubMed: 19020617)

28. Caroff P, Dick KA, Johansson J, Messing ME, Deppert K, Samuelson L. Controlled polytypic and
twin-plane superlattices in IfI-V nanowires. Nature Nanotechnology. 2009; 4:50-55.

29. Tian BZ, Zheng XL, Kempa TJ, Fang Y, Yu NF, et al. Coaxial silicon nanowires as solar cells and
nanoelectronic power sources. Nature. 2007; 449:U885-U888.

30. Schwarz KW, Tersoff J, Kodambaka S, Chou YC, Ross FM. Geometrical Frustration in Nanowire
Growth. Physical Review Letters. 2011; 107

31. Tian BZ, Cohen-Karni T, Qing Q, Duan XJ, Xie P, Lieber CM. Three-Dimensional, Flexible
Nanoscale Field-Effect Transistors as Localized Bioprobes. Science. 2010; 329:830-834.
[PubMed: 20705858]

32. Tian BZ, Xie P, Kempa TJ, Bell DC, Lieber CM. Single-crystalline kinked semiconductor
nanowire superstructures. Nature Nanotechnology . 2009; 4:824-829.

33. Cohen-Karni T, Timko BP, Weiss LE, Lieber CM. Flexible electrical recording from cells using
nanowire transistor arrays. Proceedings of the National Academy of Sciences of the United States
of America. 2009; 106:7309-7313. [PubMed: 19365078}

34. Fan Z, Ho JC, Jacobson ZA, Razavi H, Javey A. Large-scale, heterogeneous integration of
nanowire arrays for image sensor circuitry. Proceedings of the National Academy of Sciences of
the United States of America. 2008; 105:1 1066-11070. [PubMed: 18685094]

35. Fan Z, Ho JC, Takahashi T, Yerushalmi R, Takei K, et al. Toward the Development of Printable
Nanowire Electronics and Sensors. Advanced Materials. 2009; 21:3730-3743.

36. Goldberger J, Hochbaum AI, Fan R, Yang P. Silicon vertically integrated nanowire field effect
transistors. Nano Letters. 2006; 6:973-977.

37. Javey A, Nam S, Friedman RS, Yan H, Lieber CM. Layer-by-layer assembly of nanowires for
three-dimensional, multifunctional electronics. Nano Letters. 2007; 7:773-777. [PubMed:
17266383]

38. McAlpine MC, Friedman RS, Jin S, Lin KH, Wang WU, Lieber CM. High-performance nanowire
electronics and photonics on glass and plastic substrates. Nano Letters. 2003; 3:1531-1535.

39. McAlpine MC, Friedman RS, Lieber CM. High-performance nanowire electronics and photonics
and nanoscale patterning on flexible plastic substrates. Proceedings of the Icee. 2005; 93:1357-
1363.

40. Nam S, Jiang XC, Xiong QH, Ham D, Lieber CM. Vertically integrated, three-dimensional
nanowire complementary metal-oxide-semiconductor circuits. Proceedings of the National
Academy of Sciences of the United States of America. 2009; 106:21035-21038. [PubMed:
19940239]

41. Qing Q, Pal SK, Tian B, Duan X, Timko BP, et al. Nanowire transistor arrays for mapping neural
circuits in acute brain slices. Proceedings of the National Academy of Sciences of the United
States of America. 2010; 107:1882~1887_ [PubMed: 20133836]

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 87
Wduosnuew s0yIN

duosnuey 20uINY Wd-HIN.

_iduosnuew JoUNnY ¥d-HIN:

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 49 of 61 PagelD 829

Tian and Lieber

Page 13

42. Timko BP, Cohen-Karni T, Yu GH, Qing Q, Tian BZ, Lieber CM. Electrical Recording from
Hearts with Flexible Nanowire Device Arrays. Nano Letters. 2009; 9:914-918. [PubMed:
19170614)

43. Whang D, Jin S, Wu Y, Lieber CM. Large-scale hierarchical organization of nanowire arrays for
integrated nanosystems. Nano Letters. 2003; 3:1255-1259.

44. Yu GH, Cao AY, Lieber CM. Large-area blown bubble films of aligned nanowires and carbon
nanotubes. Nature Nanotechnology. 2007; 2:372-377.

45. Yu GH, Li XL, Lieber CM, Cao AY. Nanomaterial-incorporated blown bubble films for large~
area, aligned nanostructures. Journal of Materials Chemistry. 2008; 18:728-734.

46. Nandagopal N, Elowitz MB. Synthetic Biology: Integrated Gene Circuits. Science. 2011;
333:1244-1248. [PubMed: 21885772]

47, Ruder WC, Lu T, Collins JJ. Synthetic Biology Moving into the Clinic. Science. 2011; 333:1248-
1252. [PubMed: 21885773]

48. Slusarezyk AL, Lin A, Weiss R. Foundations for the design and implementation of synthetic
genetic circuits. Nature Reviews Genetics. 2012; 13:406—420.

49. Weber W, Fussenegger M. Emerging biomedical applications of synthetic biology. Nature
Reviews Genetics. 2012; 13:21-35.

50. Khalil AS, Collins JJ. Synthetic biology: applications come of age. Nature Reviews Genetics.
2010; 11:367~379.

51. Mukherji S, van Oudenaarden A. Synthetic biology: understanding biological design from
synthetic circuits. Nature Reviews Genctics. 2009; 10:859-871.

52. Patolsky F, Timko BP, Zheng G, Lieber CM. Nanowire-based nanoelectronic devices in the life
sciences. Mrs Bulletin. 2007; 32:142-149.

53. Timko BP, Cohen-Karni T, Qing Q, Tian BZ, Lieber CM. Design and Implementation of
Functional Nanoelectronic Interfaces With Biomolecules, Cells, and Tissue Using Nanowire
Device Arrays. Ieee Transactions on Nanotechnology. 2010; 9:269-280. [PubMed: 21785576}

54. Fan ZY, Razavi H, Do JW, Moriwaki A, Ergen O, et al. Three-dimensional nanopillar-array
photovoltaics on low-cost and flexible substrates. Nature Materials. 2009; 8:648-653.

55. Boettcher SW, Spurgeon JM, Putnam MC, Warren EL, Tumer-Evans DB, et al. Energy-
Conversion Properties of Vapor-Liquid-Solid-Grown Silicon Wire-Array Photocathodes. Science.
2010; 327:185-187. [PubMed: 20056886]

56. Kelzenberg MD, Boettcher SW, Petykiewicz JA, Turner-Evans DB, Putnam MC, et al. Enhanced
absorption and carrier collection in Si wire arrays for photovoltaic applications. Nature Materials.
2010; 9:239-244.

57. Gamett E, Yang PD. Light Trapping in Silicon Nanowire Solar Cells. Nano Letters. 2010;
10:1082-1087. [PubMed: 20108969]

58. Qin Y, Wang XD, Wang ZL. Microfibre-nanowire hybrid structure for energy scavenging. Nature.
2008; 45 1:U809-U805.

59. Xu S$, Qin Y, Xu C, Wei YG, Yang RS, Wang ZL. Self-powered nanowire devices. Nature
Nanotechnology. 2010; 5:366-373.

60. Wang XD, Song JH, Liu J, Wang ZL. Direct-current nanogenerator driven by ultrasonic waves.
Science. 2007; 316:102-105. [PubMed: 17412957]

61. Wang ZL, Song JH. Piezoelectric nanogenerators based on zinc oxide nanowire arrays. Science.
2006; 312:242-246. [PubMed: 16614215]

62. Kim W, Ng JK, Kunitake ME, Conklin BR, Yang PD. Interfacing silicon nanowires with
mammalian cells. Journal of the American Chemical Society. 2007; 129:7228. + [PubMed:
17516647)

63. Chevrier N, Mertins P, Artyomov MN, Shalek AK, Iannacone M, et al. Systematic Discovery of
TLR Signaling Components Delineates Viral-Sensing Circuits. Cell. 2011; 147:853-867.
[PubMed: 22078882]

64. Shalek AK, Robinson JT, Karp ES, Lee JS, Ahn DR, et al. Vertical silicon nanowires as a
universal platform for delivering biomolecules into living cells. Proceedings of the National

Anna Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 88
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 50 of 61 PagelD 830

Tian and Lieber Page 14

Academy of Sciences of the United States of America. 2010; 107:1870-1875. [PubMed:
20080678]

65. Xie C, Hanson L, Cui Y, Cui BX. Vertical nanopillars for highly localized fluorescence imaging.
Proceedings of the National Academy of Sciences of the United States of America. 2011;
108:3894—3899. (PubMed: 21368157]

66. Tian, BZ.; Liu, J.; Dvir, T.; Jin, LH.; Tsui, JH., et al. Nature Materials. 2012. Macroporous
nanowire nanoelectronic scaffolds for synthetic tissues. published online:26 August 20121

67. Duan XJ, Gao RX, Xie P, Cohen-Kami T, Qing Q, et al. Intracellular recordings of action
potentials by an extracellular nanoscale field-effect transistor. Nature Nanotechnology. 2012;
7:174-179.

68. Gao RX, Strehle S, Tian BZ, Cohen-Karni T, Xie P, et al. Outside Looking In: Nanotube
Transistor Intracellular Sensors. Nano Letters. 2012; 12:3329-3333. [PubMed: 22583370]

69. Jiang Z, Qing Q, Xie P, Gao RX, Lieber CM. Kinked p-n Junction Nanowire Probes for High
Spatial Resolution Sensing and Intracellular Recording. Nano Letters. 2012; 12:1711-1716.
[PubMed: 22309132]

70. Sakmann B, Neher E. Patch clamp techniques for studying ionic channels in excitable-membranes.
Annual Review of Physiology. 1984; 46:455-472.

71. Robinson JT, Jorgolli M, Shalek AK, Yoon MH, Gertner RS, Park H. Vertical nanowire electrode
arrays as a scalable platform for intracellular interfacing to neuronal circuits. Nature
Nanotechnology. 2012; 7:180-184.

72. Ewing AG, Strein TG, Lau YY. Analytical chemistry in microenvironments-singte nerve cells.
Accounts of Chemical Research. 1992; 25:440-447.

73. Schrlau MG, Dun NJ, Bau HH. Cell Electrophysiology with Carbon Nanopipettes. Acs Nano.
2009, 3:563-568. [PubMed: 19309170]

74. Xie C, Lin ZL, Hanson L, Cui Y, Cui BX. Intracellular recording of action potentials by nanopillar
electroporation. Nature Nanotechnology. 2012; 7:185—190.

75. Bohn PW. Nanoscale Control and Manipulation of Molecular Transport in Chemical Analysis. In
Annual Review of Analytical Chemistry. 2009:279-296.

76. Henstridge MC, Compton RG. Mass Transport to micro- and nanoelectrodes and their arrays: a
review. Chemical Record. 2012; 12:63-71. [PubMed: 22144415]

77. Walsh DA, Lovelock KRJ, Licence P. Ultramicroelectrode voltammetry and scanning
electrochemical microscopy in room-temperature ionic liquid electrolytes. Chemical Society
Reviews. 2010; 39:4185~4194. [PubMed: 20835469]

78. Yeh JI, Shi HB. Nanoelectrodes for biological measurements. Wiley Interdisciplinary Reviews-
Nanomedicine and Nanobiotechnology. 2010; 2:176—-188. [PubMed: 20073052]

79. Sze, SM. Physics of semiconductor devices. 2 edition. Wiley-Interscience; 1981. p. 880

80. Buzsaki G, Anastassiou CA, Koch C. The origin of extracelinlar fields and currents - EEG, ECoG,
LFP and spikes. Nature Reviews Neuroscience. 2012; 13:407-420.

81.Plonsey, R.; Bas, RC. Bioelectricity-a quantitative approach. 2 edition. Kluwer academic/Plenum
publishers; 2000.

82. Givargizov EI. Fundamental aspects of VLS growth. Journal of Crystal Growth. 1975; 31:20-30.

83. Wagner RS, Ellis WC. Vapor-liquid-solid mechanism of single crystal growth. Applied Physics
Letters. 1964; 4:89. -&.

84. Cui Y, Laukon LJ, Gudiksen MS, Wang JF, Lieber CM. Diameter-controlled synthesis of single-
crystal silicon nanowires. Applied Physics Letters. 2001; 78:2214—2216.

85. Morales AM, Lieber CM. A laser ablation method for the synthesis of crystalline semiconductor
nanowires. Science. 1998; 279:208-21 1. [PubMed: 9422689]

86. Duan XF, Lieber CM. General synthesis of compound semiconductor nanowires. Advanced
Materials. 2060; 12:298-302.

87. Duan XF, Lieber CM. Laser-assisted catalytic growth of single crystal GaN nanowires. Journal of
the American Chemical Society. 2000; 122-188-189.

 

duosnuey JouIny Yo-HIN duosnueW JOWINY Ya-HIN

jduosnuey iouny Va-HIN

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 89
 

iduiosnueyy JouINY ¥d-HIN

reuse ounyveHIN

t

yosnueW JOURN Vd-HIN

id

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 51 of 61 PagelD 831

Tian and Lieber

Page 15

88. Cohen-Kami T, Casanova D, Cahoon JF, Qing Q, Bell DC, Lieber CM. Synthetically Encoded
Ulerashort-Channel Nanowire Transistors for Fast, Pointlike Cetlular Signal Detection. Nano
Letters. 2012; 12:2639-2644. [PubMed: 22468846]

89. Lieber CM. Nanowire superlattices. Nano Letters. 2002; 2:81-82.

90. Wu YY, Fan R, Yang PD. Block-by-block growth of single-crystalline Si/SiGe superlattice
nanowires. Nano Letters. 2002; 2:83-86.

91. Qian F, Gradecak S, Li Y, Wen CY, Lieber CM. Core/multishell nanowire heterostructures as
multicolor, high-efficiency light-emitting diodes. Nano Letters. 2005, 5:2287-2291. [PubMed:
16277469}

92. Hu YJ, Churchill HOH, Reilly DJ, Xiang J, Lieber CM, Marcus CM. A Ge/Si heterostructure
nanowire-based double quantum dot with integrated charge sensor. Nature Nanotechnology. 2007;
2:622-625.

93. Hu YJ, Kuemmeth F, Lieber CM, Marcus CM. Hole spin relaxation in Ge-Si core-shell nanowire
qubits. Nature Nanotechnology. 2012; 7:47~50.

94.Lu W, Xiang J, Timko BP, Wu Y, Lieber CM. One-dimensional hole gas in germanium/silicon
nanowire heterostructures. Proceedings of the National Academy of Sciences of the United States
of America. 2005; 102:10046-10051. [PubMed: 16006507]

95. Xiang J, Lu W, Hu YJ, Wu Y, Yan H, Lieber CM. Ge/Si nanowire heterostructures as high-
performance field-effect transistors. Nature. 2006; 441:489-493. [PubMed: 16724062]

96. Wang D, Qian F, Yang C, Zhong ZH, Lieber CM. Rational growth of branched and hyperbranched
nanowire structures. Nano Letters. 2004; 4:871-874.

97.Zhou X, Moran-Mirabal IM, Craighead HG, McEuen PL. Supported lipid bilayer/carbon nanotube
hybrids. Nature Nanotechnology. 2007; 2:185-190.

98. Kim D-H, Lu N, Ghaffari R, Kim Y-S, Lee SP, et al. Materials for multifunctional balloon
catheters with capabilities in cardiac electrophysiological mapping and ablation therapy. Nature
Materials. 2011; 10:316-323.

99. Viventi J, Kim D-H, Moss JD, Kim Y-S, Blanco JA, et al. A Conformal, Bio-Interfaced Class of
Silicon Electronics for Mapping Cardiac Electrophysiology. Science Translational Medicine.
2010; 2

100. Viventi J, Kim D-H, Vigeland L, Frechette ES, Blanco JA, et al. Flexible, foldable, actively
multiplexed, high-density electrode array for mapping brain activity in vivo. Nature
Neuroscience. 2011; 14:171599-U1138.

101. Kim DH, Viventi J, Amsden JJ, Xiao JL, Vigeland L, et al. Dissolvable films of silk fibroin for
ultrathin conformal bio-integrated electronics. Nature Materials. 2010; 9:511-517.

102. Hu YJ, Xiang J, Liang GC, Yan H, Lieber CM. Sub-100 nanometer channel length Ge/Si
nanowire transistors with potential for 2 THz switching speed. Nano Letters. 2008; 8:925-930.
(PubMed: 18251518]

103. Patolsky F, Timko BP, Yu GH, Fang Y, Greytak AB, et al. Detection, stimulation, and inhibition
of neuronal signals with high-density nanowire transistor arrays. Science. 2006; 313:1100-1104.
[PubMed: 16931757]

104. Mercanzini A, Colin P, Bensadoun JC, Bertsch A, Renaud P. In Vivo Electrical Impedance
Spectroscopy of Tissue Reaction to Microelectrode Arraysl. Ieee Transactions on Biomedical
Engineering. 2009; 56:1909-1918. [PubMed: 19362904}

105. Patrick E, Orazem ME, Sanchez JC, Nishida T. Corrosion of tungsten microelectrodes used in
neural recording applications. Journal of Neuroscience Methods. 2011; 198:158-171. [PubMed:
21470563]

106. Chemomordik LV, Kozlov MM. Mechanics of membrane fusion. Nature Structural & Molecular
Biology. 2008; 15:675-683.

107. Kauer IS, White J. Imaging and coding in the olfactory system. Annual Review of Neuroscience.
2001; 24:963-979.

108. Grinvald A, Hildesheim R. VSDI: A new era in functional imaging of cortical dynamics. Nature
Reviews Neuroscience. 2004; 5:874-885.

Aanu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 90
Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 52 of 61 PagelD 832

Tian and Lieber Page 16

109. Kralj JM, Douglass AD, Hochbaum DR, Maclaurin D, Cohen AE. Optical recording of action
potentials in mammalian neurons using a microbial rhodopsin. Nature Methods. 2012; 9:U90-
U130.

110. Kralj JM, Hochbaum DR, Douglass AD, Cohen AE. Electrical Spiking in Escherichia coli Probed
with a Fluorescent Voltage-Indicating Protein. Science. 2011; 333:345-348. [PubMed:
21764748)

111. Hochberg LR, Bacher D, Jarosiewicz B, Masse NY, Simeral JD, et al. Reach and grasp by people
with tetraplegia using a neurally controlled robotic arm. Nature. 2012; 485:U372-U121.

112. Hochberg LR, Serruya MD, Friehs GM, Mukand JA, Saleh M, et al. Neuronal ensemble control
of prosthetic devices by a human with tetraplegia. Nature. 2006; 442:164—-171. [PubMed:
16838014}

113. Serruya MD, Hatsopoulos NG, Paninski L, Fellows MR, Donoghue JP. Instant neural control of a
movement signal. Nature. 2002; 416:141-142. [PubMed: 11894084}

114. Truccolo W, Hochberg LR, Donoghue JP. Collective dynamics in human and monkey
sensorimotor cortex: predicting single neuron spikes. Nature Neuroscience. 2010; 13:U105-
U275.

115. Ferrari M. Beyond drug delivery. Nature Nanotechnology. 2008; 3:131-132.

116, Nel AE, Madler L, Velegol D, Xia T, Hoek EMV, et al. Understanding biophysicochemical
interactions at the nano-bio interface. Nature Materials. 2009; 8:543-557.

117. Rajendran L, Knolker HJ, Simons K. Subcellular targeting strategies for drug design and delivery.
Nature Reviews Drug Discovery. 2010; 9:29-42.

118. Summers HD, Rees P, Holton MD, Brown MR, Chappell SC, et al. Statistical analysis of
nanoparticle dosing in a dynamic cellular system. Nature Nanotechnology. 2011; 6:170-174.

119. Wylie RG, Ahsan S, Aizawa Y , Maxwell KL, Morshead CM, Shoichet MS. Spatially controlled
simultaneous patterning of multiple growth factors in three-dimensional hydrogels. Nature
Materials. 2011; 10:799-806.

120, Kloxin AM, Kasko AM, Salinas CN, Anseth KS. Photodegradable Hydrogels for Dynamic
Tuning of Physical and Chemical Properties. Science. 2009; 324:59-63. [PubMed: 19342581]

121. Dvir T, Timko BP, Kohane DS, Langer R. Nanotechnological strategies for engineering complex
tissues. Nature Nanotechnology. 2011; 6:13-22.

122. Hutmacher DW. Biomaterials offer cancer research the third dimension. Nature Materials. 2011;
9:90-93.

123. Prestwich GD. Evaluating drug efficacy and toxicology in three dimensions: Using synthetic
extracellular matrices in drug discovery. Accounts of Chemical Research. 2008; 41:139-148.
[PubMed: 17655274]

124. Prohaska OJ, Olcaytug F, Pfundner P, Dragaun H. Thin-film multiple electrode probes-
possibilities and limitations. Iece Transactions on Biomedical Engineering. 1986; 33:223-229.
[PubMed: 3957371]

125. Huh D, Matthews BD, Mammoto A, Montoya-Zavala M, Hsin HY, Ingber DE. Reconstituting
Organ-Level Lung Functions on a Chip. Science. 2010; 328:1662-1669. [PubMed: 20576885]

126. Silva GA. Neuroscience nanotechnology: Progress, opportunities and challenges. Nature Reviews
Neuroscience. 2006; 7:65-74.

 

_ Jduosnuey) sonny Vd-HIN

iduosnuey JOWINY Wd-HIN:

iduosnueyy JOUNNY Wd-HIN

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 91
jduosnueyy Jouny Vd-HIN

idiosnueyy JounY Wd-HIN

jdlosnueyy Jouny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 53 of 61 PagelD 833

Tian and Lieber Page 17
a b c
‘off’ state
dielectrics, i
‘lee ae
source) © aeee drain |
A ; /\
channel carrier
| change Viste
‘on’ state

[ereersees |

 

Figure 1. FET basics and electrical interfaces between nanoF ET and biological systems

(a) Schematic of a planar FET device. In FET, current flows along a semiconductor path
called the channel. At one end of the channel, there is an electrode called the source. At the
other end of the channel, there is an electrode called the drain. The third electrode that
applies a voltage to the channel is called gate, which modulates the electron/hole carrier
density and the output of the FET devices. A small voltage change in gate signal can cause a
large variation in the current from the source to the drain. This is how FET works and in
particular, amplifies signals. (6-c) Schematics of electrically based cellular sensing using a
kinked nanoFET, where intracellular potentials (4) or extracellular field potentials (c) can be
used to change the nanoFET conductace, analogous to applying a voltage using a gate
electrode.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 92
\duosnueyy JouINY Vd-HIN

\duosnuew souny Vd-HIN

jduosnueyy 10uIny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 54 of 61 PagelD 834

Tian and Lieber Page 18

a
| | II

  

plore) than)
ae ae eee)

  

Figure 2. Semiconductor nanowire structural motifs for nanoFETs

(a) Schematics of 1D (I), 2D (II) and 3D (IID) motifs. 1D motif (I) can have uniform
composition and doping (I, left) or axially (I, middle) or radially (I, right) modulated. A
kinked nanowire with structurally coherent “kinks” introduced in a controlled manner during
axial elongation represents an example of 2D motif (II). Heterobranched nanowires yield 3D
structure (III) and the branch junction (e.g., blue/yellow segment junction) can be exploited
for localized sensing. (6) An axial nanowire heterostructure made by modulation in VLS/
VSS growth mechanisms. (c) A multiply kinked nanowire showing a probe structure.
Yellow and magenta stars denote cis- and trans- conformations, respectively.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 93
\duosnueyy JOUINY Wd-HIN \duosnueyy Jouiny Wd-HIN

yduosnueyy oun Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 55 of 61 PagelD 835

Tian and Lieber Page 19

 

bo NW1 NW2 ss NW3

 

 

spot b spot c

spot e spot f

3

Figure 3. Multiplexed extracellular electrical recordings using nanoFETs

(a) Optical image of a cortical neuron interfaced to three of the four functional nanoFETs in
an array. (5) upper panel, optical micrograph showing three nanoFET devices (NW1, NW2,
and NW3) in a linear array, where pink indicates the area with exposed NW devices. Lower
panel, a differential interference contrast bright field image showing individual
cardiomyocytes (purple) and single nanoFETs (yellow). (c) Optical image of an acute slice
over a 4 x4 NWFET array. Signals were recorded simultaneously from the eight devices
indicated on the image. Crosses along the LOT fiber region of the slice mark the stimulation
spots a—h. The stimulator insertion depth was not controlled precisely in these experiments.
(d) Maps of the relative signal intensity or activity for devices 1-8.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 94

 
yduosnueyy J0yjny Vd-HIN yduosnueyy Joylny Wd-HIN

jduosnuey| OUINY Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 56 of 61 PagelD 836

Tian and Lieber Page 20

 

 

 

 

 

 

 

Figure 4. Intracellular electrical recordings using nanoFETs

(a) Schematics of kinked nanoFET (left), BIT-FET (middle) and ANTT (right) probes. (5)
SEM image of a kinked nanoFET probe (I) and its intracellular electrical recordings (II, [ID
from spontaneously beating cardiomyocytes. (c) SEM of a BIT-FET probe, insets highlight
the tip and root parts of the hollow branch. (d) SEM image of ANTT probe array.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 95
jduiosnueyy JouIny Vd-HIN jdiosnuew JouIny Vd-HIN

yduosnueyy JouIny Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 57 of 61 PagelD 837

Tian and Lieber Page 21

 

= I eal

 

 

 

 

 

 

 

 

 

 

IC technique Equivalent circuit Size (nm) Calibrations Capabilities Invasiveness Cellular entrance
Can record both current Electrochemical | Mechanical or
Glass micropipette ~ 50-5000 | Both amplitude and voltage, and mechanical | electrical
(b and ¢) Impedance | and shape Single ion channel to
= limited whole ceil recording
rNTTHNt
des ead acl Cre
Seam
nica
ast matal ~500-1000 | Both amplitude Can record both current Electrochemical | Mechanical or
micro-/nano- 5 2
‘electrode Impedance | 4nd shape and voltage, and mechanical | electrical
(c) limited Whole cell recording
if Can only record voltage.
conn Rs: Rs Whole cell recording,
nanoFET ae =. |S 10-100 Amplitude Multiplexing is scalable, Minimal Biological
(a) teresa High spatiotemporal
resolutions
Vm

 

 

 

 

Figure 5. A comparison between kinked nanoFET probe (a) and conventional intracellular tools
(bd)

The green arrows in (a—d) indicate the current flows. Rg, series resistance; Rj, junction
resistance; R,,, membrane resistance; Vp, intracellular potential: Cj junction capacitance;
Cm, membrane capacitance.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 96
jduosnuey JoyIny Vd-HIN

jduosnuey Joulny Wd-HIN

yduosnueyy sony Wd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2

Filed 04/12/21 Page 58 of 61 PagelD 838

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

< 5 2
Tian and Lieber Page 22
a
Biomimetics
Electronic Systems > Biological Systems
Nanoscale panoscale | | receptors,
FET elements | A | ion channels
| nanowires ™“ |
logic, memory Oo single cells
| B Te |
| nanoelectronic Naw pil Vk |
Let’
5 components 3 | Naas 3D cellular
E integrated circuit | j Le | microenviroment
5 o7 ra
2 | bL-+ \ SA ae |
- ‘ On ay \"
| nanoelectronic eo Ne | |
scaffold Lo F  .
| cl,
processor ' Vi. tissue, organ
y | a. | He |
ware |
| Bb) |
Macroscale ee. Aa
| nanoelectronic |
| synthetic tissue |
b = tronic Id
Approaches c ‘
+ Synthetic polymer Deposit PLGA. alginate Al8B
fiers I Natural polymer DAK) OR WRSEENS Dolan ond Delyascel janes lB re
Raul | + Cellular species Biosynthesize proteins and lipids c-
; - Electronic materials Reduce sificon, metals, dielectrics A/8B
2 Ta + Porosity ‘linceaseto>90% = 8 [Al B.
OD bgt ea
ie : - Feature size Decrease to sub-micrometer A|8
i=
2 |
a eis * Flexibility Decrease bending stiffness to < 10 nN-m A|B re
Mechanicg 9 f-—-———-—~- - oe
+ Stretchability Use serpentine device designs A/|BIC:
Physical and Sochemical cues
+ Morphogenesis. Enabie cell growth and proliferation G ————— eee
ot -— Secretion, detormation and dat
Biounctions | + Other Signalings Activate ECM cues Bic iia ial
een erate litional ce a
253 - Cytotoxicities Use biocompatible materials A a Cells
affold

 

 

 

 

 

 

 

 

Figure 6. Integrating nanoelectronics with cells and tissue

Conventional bulk electronics are distinct from biological systems in composition, structural

hierarchy, mechanics and function. Their electrical coupling at the tissue/organ level is
usually limited to the tissue surface, where only boundary or global information can be

gleaned unless invasive approaches are used. (a) A new concept was introduced where an
integrated system can be created from discrete electronic and biological building blocks (for

example, semiconductor nanowires, molecular precursors of polymers and single cells).

Three biomimetic and bottom-up steps have been designed: step A, patterning, metallization

and epoxy passivation for single-nanowire FETs; step B, forming 3D nanowire FET
matrices (nanoelectric scaffolds) by self or manual organization and hybridization with
traditional ECMs; step C, incorporation of cells and growth of synthetic tissue through
biological processes. Yellow dots: nanowire components; blue ribbons: metal and epoxy

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 97

 
adbosnuey ung ver

yduosnueyy JouINY Vd-HIN

duosnuej souny Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 59 of 61 PagelD 839

Tian and Lieber Page 23
interconnects; green ribbons: traditional ECMs; pink: cells. (6) Rationale and approaches for
biomimetic implementation of nanoelectronics innervated synthetic tissues. A, B and C are

the same steps used in (a). (c) The new electronic scaffold component in synthetic tissues
enables additional interactions with traditional cellular scaffold and cells.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 98
yduosnueyy JoyIny Yd-HIN jduosnuey Jouny Vd-HIN

yduosnueyy JOuINY Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 60 of 61 PagelD 840

Page 24

Tian and Lieber

 

 

| j g
oO
ee
© oO
8 |20ns | + norepinephrine 3
2 5
oO i 1 oO
oO | | .
2s 0 40 20 30 40
Time Time (ms)

Figure 7. NanoES and synthetic tissues

(a) 3D reconstructed confocal fluorescence micrographs of reticular nanoES. The scaffold
was labelled with rhodamine 6G. Solid and dashed open magenta squares indicate two
nanowire FET devices located on different planes. (6) SEM image of a loosely packed mesh
nanoES, showing the macroporous structure. (c) Confocal fluorescence micrographs of a
synthetic cardiac patch. (II and III), Zoomed-in view of the upper and lower dashed regions
in I, showing metal interconnects, the SU-8 scaffold (arrows in IT) and electrospun PLGA
fibres (arrows in IIT). (d) Epi-fluorescence micrograph of the surface of the cardiac patch.
Green (Alexa Fluor 488): a-actin; blue (Hoechst 34580): cell nuclei. The position of the
source—drain electrodes is outlined with dashed lines. (e) Conductance versus time traces

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28.

Exhibits p. 99
\duiosnuew JoyIny Wd-HIN yduosnuew Joyny Vd-HIN

yduosnueyy 10UujNY Vd-HIN

Case 2:20-cv-00955-JLB-NPM Document 61-2 Filed 04/12/21 Page 61 of 61 PageID 841

Tian and Lieber Page 25
recorded from a single-nanowire FET before (black) and after (blue) applying noradrenaline.
(4 Multiplex electrical recording of extracellular field potentials from four nanowire FETs

in a mesh nanoES. Data are conductance versus time traces of a single spike recorded at
each nanowire FET.

Annu Rev Anal Chem (Palo Alto Calif). Author manuscript; available in PMC 2014 February 28,

Exhibits p. 100
